 

ARC Group Worldwide 8-K [arc-8k_062414.htm]

Exhibit 10.34

 



 







ASSET PURCHASE AGREEMENT

 

 

 

amongst

 

 

 

KECY CORPORATION,

 

 

 

 

4111 MUNSON HOLDING, LLC,

 

 

 

and

 

 

 

ARC METAL STAMPING, LLC

 

 

 

dated as of

 

June 25, 2014

 

 



 

 



EXHIBIT A Escrow Agreement     EXHIBIT B Bill of Sale     EXHIBIT C Assignment
and Assumption Agreement     EXHIBIT D Lease Agreement     EXHIBIT E Transition
Services Agreement    



 

 i





 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of June 25, 2014, is
entered into by and among Kecy Corporation, a Michigan corporation (“Kecy”), and
4111 Munson Holding, LLC, a Michigan limited liability company (“Munson”) (Kecy
and Munson are hereinafter individually referred to as “Seller” and collectively
referred to as “Sellers”), and ARC Metal Stamping, LLC, a Delaware limited
liability company (“Buyer”). Sellers and Buyer are joined as a party herein by
ARC Group Worldwide, Inc., a Utah corporation (“ARC Worldwide”), for the limited
purposes relating to the Escrow, the Escrow Agreement, the ARC Common Stock, and
the Escrow Shares.

 

RECITALS

 

WHEREAS, Munson is the fee owner of the Hudson Real Property; and

 

WHEREAS, 447 Walnut, LLC, an Ohio limited liability company, is the fee owner of
the Wauseon Real Property; and

 

WHEREAS, Kecy is engaged in the business of metal stamping and assemblies for
anti-vibration vehicle parts (the “Business”) and operates business facilities
for this purpose at the Hudson Real Property, which it leases from Munson, and
the Wauseon Real Property, which it leases from 447 Walnut, LLC; and

 

WHEREAS, Sellers wish to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Sellers, the Hudson Real Property and substantially all the
assets, and certain specified liabilities, of the Business, subject to the terms
and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that
the foregoing Recitals are incorporated herein by reference and as follows:

 

Article I
Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Accounts Receivable” has the meaning set forth in Section 2.01(b).

 

“Acquisition Proposal” has the meaning set forth in Section 7.03(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.

 

 



 

 

The term “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 2.08 and is set forth
in Schedule 2.08.

 

“ARC Common Stock” means: (i) the shares of common stock, par value $.0005 per
share, of ARC Worldwide, the ultimate parent of the Buyer, and (ii) any capital
stock into which such common stock shall have been changed or any share capital
resulting from a reclassification of such common stock.

 

“ARC Worldwide” has the meaning set forth in the preamble.

 

“Assigned Contracts” has the meaning set forth in Section 2.01(d).

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(iii).

 

“Assumed Liabilities” has the meaning set forth in Section 2.04.

 

“Balance Sheet” has the meaning set forth in Section 4.04.

 

“Balance Sheet Date” has the meaning set forth in Section 4.04.

 

“Benefit Plan” has the meaning set forth in Section 4.19(a).

 

“Bill of Sale” has the meaning set forth in Section 3.02(a)(ii).

 

“Books and Records” has the meaning set forth in Section 2.01(m).

 

“Business” has the meaning set forth in the recitals.

 

“Business Assets” has the meaning set forth in Section 2.01.

 

“Business Day” means any day except Saturday, Sunday, and any other day holiday
recognized by the federal government of the Unites States.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Closing Certificate” has the meaning set forth in Section 8.03(f).

 

“Buyer's Accountants” means Hein & Associates or such other certified public
accounting firm appointed form time-to-time by the Buyer at its sole discretion.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Closing” has the meaning set forth in Section 3.01.

 

“Closing Date” has the meaning set forth in Section 3.01.

 

2

 

 

“Closing Working Capital” means: (a) Current Assets, less (b) Current
Liabilities, determined as of the close of business on the Closing Date.

 

“Closing Working Capital Statement” has the meaning set forth in Section
2.07(a)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Current Assets” means the current assets of the Business included in the line
items set forth on Schedule 2.07(a)(i) and only to the extent acquired pursuant
to the terms of this Agreement and shall include Accounts Receivable, Inventory,
and other current assets (other than cash equivalents).

 

“Current Liabilities” means the current liabilities of the Business included in
the line items set forth on Schedule 2.07(a)(i) and only to the extent assumed
pursuant to the terms of this Agreement.

“Deed” has the meaning set forth in Section 3.02(a)(v).

 

“Disclosure Schedules” means the disclosure schedules delivered by Sellers and
Buyer concurrently with the execution and delivery of this Agreement, which
Sellers and Buyer acknowledge and agree are binding on them.

 

“Disputed Amounts” has the meaning set forth in Section 2.07(b)(iii).

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that: (a)
have been held, allocated to or acquired; or (b) for which allocations have been
established as of the date of this Agreement or thereafter, for the development,
construction, ownership, lease, operation, use or maintenance of the Business or
the Purchased Assets.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

3

 

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow” means the escrow established, maintained and released for the benefit
of the parties hereto in accordance with the terms and conditions of Article II
herein and the Escrow Agreement.

 

“Escrow Agent” means Wuersch & Gering LLP.

 

“Escrow Agreement” means the Escrow Agreement among Buyer, ARC Worldwide, Kecy,
and the Escrow Agent, to be executed and delivered at the Closing in the form
attached hereto as Exhibit A.

 

“Escrow Amount” means ten percent (10%) of the Purchase Price (i.e., Two Million
Six Hundred Thousand Dollars ($2,600,000), which shall be represented by the
value of ARC Common Stock, unless otherwise provided in this Agreement,
deposited with the Escrow Agent, and held in escrow by the Escrow Agent pursuant
to this Agreement. The Escrow Amount shall be deemed and represents a portion of
the Purchase Price to be allocated to the Business Assets and paid to Kecy
consistent with the Allocation Schedule, subject to: (a) Post-Closing
Adjustments; and (b) indemnification obligations of Sellers under Article IX
herein.

 

4

 

 

“Escrow Fund” means the funds or Escrow Shares held in Escrow, as further
described in Section 2.06(a).

 

“Escrow Release Date” means the eighteenth month anniversary of the Closing
Date, subject to all of the events described in Section 2.11.

 

“Escrow Shares” means the shares of ARC Common Stock issued into Escrow pursuant
this Agreement.

 

“Excluded Assets” has the meaning set forth in Section 2.03.

 

“Excluded Contracts” has the meaning set forth in Section 2.03(a).

 

“Excluded Liabilities” has the meaning set forth in Section 2.05.

 

“Financial Statements” has the meaning set forth in Section 4.04.

 

“FIRPTA Certificate” has the meaning set forth in Section 8.02(o).

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“Hudson Real Property” has the meaning set forth in Section 5.04(a).

 

“Indemnified Party” has the meaning set forth in Section 9.01(d).

 

“Indemnifying Party” has the meaning set forth in Section 9.01(d).

 

“Independent Accountants” has the meaning set forth in Section 2.07(b)(iii).

 

“Insurance Policies” has the meaning set forth in Section 4.15.

 



5

 

 

“Intellectual Property” means all intellectual property rights and assets, and
all rights, interests and protections that are associated with, similar to, or
required for the exercise of, any of the foregoing, however arising, pursuant to
the Laws of any jurisdiction throughout the world, whether registered or
unregistered, including any and all: (a) trademarks, service marks, trade names,
brand names, logos, trade dress, design rights and other similar designations of
source, sponsorship, association or origin, together with the goodwill connected
with the use of and symbolized by, and all registrations, applications and
renewals for, any of the foregoing; (b) internet domain names, whether or not
trademarks, registered in any top-level domain by any authorized private
registrar or Governmental Authority, web addresses, web pages, websites and
related content, accounts with Twitter, Facebook and other social media
companies and the content found thereon and related thereto, and URLs; (c) works
of authorship, expressions, designs and design registrations, whether or not
copyrightable, including copyrights, author, performer, moral and neighboring
rights, and all registrations, applications for registration and renewals of
such copyrights; (d) inventions, discoveries, trade secrets, business and
technical information and know-how, databases, data collections and other
confidential and proprietary information and all rights therein; (e) patents
(including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor's certificates, petty patents and patent utility models); (f) software
and firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases and other related specifications and documentation; (g) semiconductor
chips and mask works; (h) royalties, fees, income, payments and other proceeds
now or hereafter due or payable with respect to any and all of the foregoing;
and (i) all rights to any Actions of any nature available to or being pursued by
Kecy to the extent related to the foregoing, whether accruing before, on or
after the date hereof, including all rights to and claims for damages,
restitution and injunctive relief for infringement, dilution, misappropriation,
violation, misuse, breach or default, with the right, but no obligation to, sue
for such legal and equitable relief, and to collect, or otherwise recover, any
such damages.

 

“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
any Intellectual Property that is used in or necessary for the conduct of the
Business, as currently conducted and consistent with the ordinary course of
Business and past practice of the Company, to which Kecy is a party, beneficiary
or otherwise bound.

 

“Intellectual Property Assets” means all Intellectual Property that is owned by
Kecy and used in or necessary for the conduct of the Business as currently
conducted and consistent with the ordinary course of Business and past practice
of the Company.

 

“Intellectual Property Assignments” has the meaning set forth in Section
3.02(a)(iv).

 

“Intellectual Property Registrations” means all issuances, registrations,
applications or other filings by, to or with any Governmental Authority or
authorized private registrar in any jurisdiction, including registered
trademarks, domain names and copyrights, issued and reissued patents and pending
applications for any Intellectual Property Assets.

 

“Interim Balance Sheet” has the meaning set forth in Section 4.04.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 4.04.

 

“Interim Financial Statements” has the meaning set forth in Section 4.04.

 

“Internal Financial Statements” has the meaning set forth in Section 4.04.

 

“Inventory” has the meaning set forth in Section 2.01(c).

 

“Kecy” has the meaning set forth in the preamble.

 

“Kecy Indemnitees” has the meaning set forth in Section 9.01(a).

 

6

 

 

“Knowledge of Kecy” or “Kecy’s Knowledge” or any other similar knowledge
qualification, means: (a) the actual knowledge of any director or officer of
Kecy; or (b) the knowledge of facts or matters that any director or officer of
Kecy should have discovered or otherwise become aware of following the conduct
of a reasonably comprehensive investigation regarding the accuracy of any
representation or warranty made by Kecy in this Agreement.

 

“Knowledge of Munson” or “Munson’s Knowledge” or any other similar knowledge
qualification, means: (a) the actual knowledge of any member or manager of
Munson; or (b) the knowledge of facts or matters that any member or manager of
Munson should have discovered or otherwise become aware of following the conduct
of a reasonably comprehensive investigation regarding the accuracy of any
representation or warranty made by Munson in this Agreement.

 

“Knowledge of Seller” or “Seller's Knowledge” or any other similar knowledge
qualification, means: (a) the actual knowledge of any director, officer, member,
or manager of a Seller; or (b) the knowledge of facts or matters that any
director, officer, member, or manager of a Seller should have discovered or
otherwise become aware of following the conduct of a reasonably comprehensive
investigation regarding the accuracy of any representation or warranty made by
Sellers in this Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Lease Agreement” has the meaning set forth in Section 3.02(a(vi).

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material” or “Materially” (whether or not capitalized throughout this
Agreement) means with respect to the consequences of any fact or circumstance
(including the occurrence or non-occurrence of any event), that such fact or
circumstance has caused, is causing, or will cause, directly, indirectly, or
consequentially, singly or in the aggregate with other facts and circumstances,
any damages or losses to Buyer in excess of One Hundred Thousand Dollars
($100,000).

 



7

 

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the results of operations, condition
(financial or otherwise) or assets of the Business, (b) the value of the
Purchased Assets, or (c) the ability of Sellers to consummate the transactions
contemplated hereby on a timely basis; provided, however, that “Material Adverse
Effect” shall not include any of the following events, occurrences, facts,
conditions or changes: (i) acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof; (ii) any
action required by this Agreement, except pursuant to Section 4.03, Section 5.03
and Section 7.08; or (iii) the public announcement, pendency or completion of
the transactions contemplated by this Agreement; provided further, however, that
any event, occurrence, fact, condition or change referred to in clauses (i)
through (iii) immediately above shall be taken into account in determining
whether a Material Adverse Effect has occurred or could reasonably be expected
to occur to the extent that such event, occurrence, fact, condition or change
has a disproportionate effect on the Business compared to other participants in
the industries in which the Business operates.

 

“Material Contracts” has the meaning set forth in Section 4.07(a).

 

“Material Customers” has the meaning set forth in Section 4.14(a).

 

“Material Suppliers” has the meaning set forth in Section 4.14(b).

 

“Multiemployer Plan” has the meaning set forth in Section 4.19(c).

 

“Munson” has the meaning set forth in the preamble.

 

“Munson Indemnitees” has the meaning set forth in Section 9.01(b).

 

“Notice of Loss” has the meaning set forth in Section 9.01(d).

 

“Permits” means all assignable and transferrable permits, licenses, franchises,
approvals, authorizations, registrations, certificates, variances and similar
rights obtained, or required to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 4.08(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.07(a)(ii).

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Principal” has the meaning in Section 7.07(a).

 

“Principal Market” means the Nasdaq Stock Market.

 

“Purchased Assets” has the meaning set forth in Section 2.02.

 

“Purchase Price” has the meaning set forth in Section 2.06.

 

“Qualified Benefit Plan” has the meaning set forth in Section 4.19(c).

 

“Real Property” means, collectively, the Hudson Real Property and the Wauseon
Real Property.

 

“RCRA” the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of
1984, 42 U.S.C. §§ 6901 et seq.

 

8

 

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.07(b)(ii).

 

“Restricted Business” means the business of metal stamping and assemblies for
anti-vibration vehicle parts.

 

“Restricted Period” has the meaning set forth in Section 7.07(a).

 

“Review Period” has the meaning set forth in Section 2.07(b)(i).

 

“Seller” has the meaning set forth in the preamble.

 

“Sellers” has the meaning set forth in the preamble.

 

“Sellers’ Closing Certificates” has the meaning set forth in Section 8.02(l).

 

“Sellers' Accountants” means William Vaughan Company.

 

“Seller Indemnitees” has the meaning set forth in Section 9.01(c).

 

“Statement of Objections” has the meaning set forth in Section 2.07(b)(ii).

 

“Survival Period” has the meaning set forth in Section 9.02.

 

“Tangible Personal Property” has the meaning set forth in Section 2.01(f).

 

“Target Working Capital” has the meaning set forth in Section 2.07(a)(ii).

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Territory” means for non-competition purposes: the United States of America.

 

“Third Party Claim” has the meaning set forth in Section 9.01(e).

 

“Trading Day” means any day on which the ARC Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for such stock, then on the principal securities exchange or securities
market on which such stock is then traded; provided that “Trading Day” shall not
include any day on which the ARC Common Stock is scheduled to trade on such
exchange or market for less than 4.5 hours or any day that it is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
time).

 

9

 



 

“Transaction Documents” means this Agreement, the Escrow Agreement, the Bill of
Sale, the Assignment and Assumption Agreement, Deeds, the Lease Agreement, the
Transition Services Agreement, and the other agreements, instruments and
documents required to be delivered at the Closing.

 

“Transition Services Agreement” has the meaning set forth in Section
3.02(a)(vii).

 

“Undisputed Amounts” has the meaning set forth in Section 2.07(b)(iii).

 

“Union” has the meaning set forth in Section 4.20(b).

 

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures set forth herein. All such determinations
shall be appropriately adjusted for any share dividend, share split or other
similar transaction during such period.

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

“Wauseon Real Property” means that certain real property owned by 447 Walnut,
LLC and commonly described as 445-447 East Walnut Street, Wauseon, Ohio. The
Wauseon Real Property was sold, transferred, conveyed, and assigned to 447
Walnut, LLC by Munson immediately prior to the Closing and was formerly leased
by Munson to Kecy since 2001 for use in the operation of the Business.

 

Article II
Purchase and Sale

 

Section 2.01              Purchase and Sale of Kecy’s Assets. Subject to the
terms and conditions set forth herein, at the Closing, Kecy shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase from Kecy, free
and clear of any Encumbrances other than Permitted Encumbrances, all of Kecy's
right, title and interest in, to and under all of the assets, properties and
rights of every kind and nature, whether real, personal or mixed, tangible or
intangible (including goodwill owned by Kecy), wherever located and whether now
existing or hereafter acquired (other than the Excluded Assets), which relate
to, or are used or held for use in connection with, the Business (collectively,
the “Business Assets”), including, without limitation, the following:

 

10

 



 



 

(a)              cash and cash equivalents;

(b)              all accounts or notes receivable held by Seller, and any
security, claim, remedy or other right related to any of the foregoing
(“Accounts Receivable”);

(c)              all inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts and other inventories (“Inventory”);

(d)              all Contracts, including Intellectual Property Agreements, set
forth on Schedule 2.01(d) (the “Assigned Contracts”);

(e)              all Intellectual Property Assets;

(f)               all furniture, fixtures, equipment, machinery, tools,
vehicles, office equipment, supplies, computers, telephones and other tangible
personal property, including, without limitation, the items listed on Schedule
2.01(f) (the “Tangible Personal Property”);

(g)              all Permits, including Environmental Permits, which are held by
Kecy and required for the conduct of the Business, as currently conducted and
consistent with the ordinary course of Business and past practice of the
Company, and for the ownership and use of the Purchased Assets, including,
without limitation, those listed on Schedule 4.17(b) and Schedule 4.18(b);

(h)              all rights to any Actions of any nature available to or being
pursued by Kecy to the extent related to the Business, the Purchased Assets or
the Assumed Liabilities, whether arising by way of counterclaim or otherwise;

(i)               all dye and dye-related prepaid expenses, credits and advance
payments;

(j)               all claims, security, refunds, rights of recovery, rights of
set-off, rights of recoupment, deposits, charges, sums and fees (including any
such item relating to the payment of Taxes);

(k)              all of Kecy's rights under warranties, indemnities and all
similar rights against third parties to the extent related to any Purchased
Assets;

(l)               all insurance benefits, including rights and proceeds, arising
from or relating to the Business, the Purchased Assets or the Assumed
Liabilities;

(m)             originals, or where not available, copies, of all books and
records, including, but not limited to, books of account, ledgers and general,
financial and accounting records, machinery and equipment maintenance files,
customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures,
customer complaints and inquiry files, research and development files, records
and data (including all correspondence with any Governmental Authority), sales
material and records (including pricing history, total sales, terms and
conditions of sale, sales and pricing policies and practices), strategic plans,
internal financial statements, marketing and promotional surveys, material and
research and files relating to the Intellectual Property Assets and the
Intellectual Property Agreements (“Books and Records”); and

 

11

 

 

(n)              all goodwill and the going concern value of the Business.

Section 2.02              Purchase and Sale of Munson’s Hudson Real Property.
Subject to the terms and conditions set forth herein, at the Closing, Munson
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase from Munson, free and clear of any Encumbrances other than Permitted
Encumbrances, all of Munson's right, title and interest in, to and under all
Hudson Real Property (collectively, along with the Business Assets, the
“Purchased Assets”).

Section 2.03              Excluded Assets. Notwithstanding the foregoing, the
Purchased Assets shall not include the following assets (collectively, the
“Excluded Assets”):

(a)              Contracts, including Intellectual Property Agreements, that are
not Assigned Contracts (the “Excluded Contracts”);

(b)              the corporate seals, organizational documents, minute books,
stock books, Tax Returns, books of account or other records having to do with
the corporate organization of Sellers;

(c)              all Benefit Plans and assets attributable thereto;

(d)              the assets, motor vehicles, properties and rights specifically
set forth on Schedule 2.03(d); and

(e)              the rights which accrue or will accrue to either Seller under
the Transaction Documents.



Section 2.04              Assumed Liabilities. Subject to the terms and
conditions set forth herein, Buyer shall assume and agree to pay, perform and
discharge only the following Liabilities of Kecy (collectively, the “Assumed
Liabilities”), and no other Liabilities:



(a)              all trade accounts payable of Kecy to third parties in
connection with the Business that remain unpaid and are not delinquent as of the
Closing Date and that either are reflected on the Interim Balance Sheet or arose
in the ordinary course of business consistent with past practice since the
Interim Balance Sheet Date;

(b)              all Liabilities in respect of the Assigned Contracts, but only
to the extent that such Liabilities thereunder are required to be performed
after the Closing Date, were incurred in the ordinary course of business and do
not relate to any failure to perform, improper performance, warranty or other
breach, default or violation by Seller on or prior to the Closing;

(c)              those Liabilities of Kecy set forth on Schedule 2.04(c);



(d)              All 2014 Michigan personal property taxes and assessments due
and payable on the Business Assets shall be prorated between Kecy and Buyer as
of the Closing Date as follows: Kecy shall pay the pre-Closing portion of the
2014 Michigan personal property taxes and assessments due and payable on the
Business Assets, which portion shall be determined by a fraction, the numerator
of which shall be the number of days in 2014 through the Closing and denominator
of which shall be 365; and Buyer shall pay the post-Closing portion of the 2014
Michigan personal property taxes and assessments due and payable on the Business
Assets, which portion shall be determined by a fraction, the numerator of which
shall be the number of days remaining in 2014 subsequent to the Closing and
denominator of which shall be 365. Such 2014 Michigan personal property taxes
and assessments shall be computed on the basis of Kecy’s 2014 Form L-4175, which
was filed with City of Hudson, Michigan Assessor. There shall be no further
prorations of personal property tax; and

 

12

 



 

(e)              All real estate taxes and installments of assessments due and
payable after the Closing Date on the Hudson Real Property located in Michigan
shall be prorated between Munson and Buyer as of the Closing Date as follows:
Munson shall pay all of the prior year’s real estate taxes and assessments, and
the current year’s real estate taxes and assessments shall be prorated between
Munson and Buyer with the current year’s real estate taxes and assessments
treated as though they are paid in advance based on a calendar year. Such real
estate taxes and assessments shall be computed on the basis of the last
available tax rate and valuation as shown on the tax duplicate. If necessary,
Munson and Buyer shall, post-Closing, prorate taxes and assessments on the basis
of a reasonable estimate and shall enter into an agreement at Closing to
re-compute and adjust the proration between them after Closing when the actual
amount of taxes and assessments for the prorated period is established.



Section 2.05              Excluded Liabilities. Notwithstanding the provisions
of Section 2.04 or any other provision in this Agreement to the contrary, Buyer
shall not assume and shall not be responsible to pay, perform or discharge any
Liabilities of Sellers or any of their Affiliates of any kind or nature
whatsoever other than the Assumed Liabilities (the “Excluded Liabilities”).
Sellers shall, and shall cause each of their Affiliates to, pay and satisfy in
due course all Excluded Liabilities which they are obligated to pay and satisfy.
Without limiting the generality of the foregoing, the Excluded Liabilities shall
include, but not be limited to, the following:



(a)              any Liabilities of either Seller arising or incurred in
connection with the negotiation, preparation, investigation and performance of
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, including, without limitation, fees and
expenses of counsel, accountants, consultants, advisers and others;

(b)              any Liability for: (i) Taxes of either Seller (or any
stockholder or Affiliate of either Seller) or relating to the Business, the
Purchased Assets or the Assumed Liabilities for any Pre-Closing Tax Period; (ii)
Taxes that arise out of the consummation of the transactions contemplated hereby
or that are the responsibility of Seller pursuant to Section 7.14; or (iii)
other Taxes of either Seller (or any stockholder or Affiliate of either Seller)
of any kind or description (including any Liability for Taxes of either Seller
(or any stockholder or Affiliate of either Seller) that becomes a Liability of
Buyer under any common law doctrine of de facto merger or transferee or
successor liability or otherwise by operation of contract or Law);

(c)              any Liabilities relating to or arising out of the Excluded
Assets;

(d)              any Liabilities in respect of any pending or threatened Action
arising out of, relating to or otherwise in respect of the operation of the
Business or the Purchased Assets to the extent such Action relates to such
operation on or prior to the Closing Date;

(e)              any product Liability or similar claim for injury to a Person
or property which arises out of or is based upon any express or implied
representation, warranty, agreement or guaranty made by either Seller, or by
reason of the improper performance or malfunctioning of a product, improper
design or manufacture, failure to adequately package, label or warn of hazards
or other related product defects of any products at any time manufactured or
sold or any service performed by either Seller; 

13

 



 

(f)               any recall, design defect or similar claims of any products
manufactured or sold or any service performed by either Seller;

(g)              any Liabilities of either Seller arising under or in connection
with any Benefit Plan providing benefits to any present or former employee of
either Seller;

(h)              any Liabilities of either Seller for any present or former
employees, officers, directors, retirees, independent contractors or consultants
of either Seller, including, without limitation, any Liabilities associated with
any claims for wages or other benefits, bonuses, accrued vacation, workers'
compensation, severance, retention, termination or other payments due for any
periods occurring on or prior to the Closing Date;

(i)               any Environmental Claims, or Liabilities under Environmental
Laws, to the extent arising out of or relating to facts, circumstances or
conditions existing on or prior to the Closing or otherwise to the extent
arising out of any actions or omissions of either Seller (including any
Environmental Claim or Liability of either Seller (or any stockholder or
Affiliate of either Seller) that becomes a Liability of Buyer under any common
law doctrine of de facto merger, transferee or successor liability, business
continuity or otherwise by operation of contract or Law);

(j)               any trade accounts payable of either Seller: (i) to the extent
not accounted for on the Interim Balance Sheet; (ii) which constitute
intercompany payables owing to Affiliates of either Seller; (iii) which
constitute debt, loans or credit facilities to financial institutions; or (iv)
which did not arise in the ordinary course of business;

(k)              any Liabilities of the Business relating or arising from
unfulfilled commitments, quotations, purchase orders, customer orders or work
orders that: (i) do not constitute part of the Purchased Assets issued by the
Business' customers to either Seller on or before the Closing; (ii) did not
arise in the ordinary course of business; or (iii) are not validly and
effectively assigned to Buyer pursuant to this Agreement;

(l)               any Liabilities to indemnify, reimburse or advance amounts to
any present or former officer, director, employee or agent of either Seller
(including with respect to any breach of fiduciary obligations by same), except
for indemnification of same pursuant to Section 9.01(a) as Kecy Indemnitees;

(m)             any Liabilities under the Excluded Contracts: (i) which do not
conform to the representations and warranties with respect thereto contained in
this Agreement; or (ii) to the extent such Liabilities arise out of or relate to
a breach by either Seller of such Excluded Contracts prior to Closing;

(n)              any Liabilities associated with debt, loans or credit
facilities of either Seller and/or the Business owing to financial institutions;
and

(o)              any Liabilities arising out of, in respect of or in connection
with the failure by either Seller or any of their Affiliates to comply with any
Law or Governmental Order.



Section 2.06              Purchase Price. The aggregate purchase price for the
Purchased Assets shall be Twenty-Six Million Dollars ($26,000,000), subject to
adjustment pursuant to Section 2.07 hereof (the “Purchase Price”), plus the
assumption of the Assumed Liabilities. The Purchase Price shall be paid as
follows:

 

14

 

 

(a)              The Buyer shall deposit to the Escrow Agent within three (3)
Business Days of the Closing Date the number of newly issued shares of ARC
Common Stock equal to ten percent (10%) of the aggregate Purchase Price of the
Purchased Assets (i.e., Two Million Six Hundred Thousand Dollars ($2,600,000))
valued at the average VWAP for the twenty (20) Trading Days period prior to the
Closing Date, which will be replaced with ten percent (10%) of the Purchase
Price (i.e., Two Million Six Hundred Thousand Dollars ($2,600,000)) in cash
immediately prior to final disbursement of the Escrow Fund, unless an earlier
replacement cash deposit to the Escrow is required under this Agreement, in
accordance with all other terms and conditions of this Agreement and the terms
of the Escrow Agreement;

(b)              Ninety Percent (90%) of the Purchase Price (i.e., Twenty Three
Million Four Hundred Thousand Dollars ($23,400,000)) of the Purchased Assets
shall be delivered by Buyer by wire transfer of immediately available funds for
deposit in the accounts designated in writing by Sellers (such designations to
occur no less than three (3) Business Days prior to the Closing) (the “Closing
Payments”). From such amount of Closing Payments, Buyer and Sellers agree that
Five Million Dollars ($5,000,000) shall be paid and delivered to Munson for the
Hudson Real Property and the remainder (i.e., Eighteen Million Four Hundred
Thousand Dollars ($18,400,000)) shall be paid and delivered to Kecy for the
Business Assets.

(c)              The Escrow shall be maintained by the Escrow Agent in
accordance with the procedures specified in Section 2.11 and in accordance with
the terms of the Escrow Agreement to satisfy: (i) any adjustments to the
Purchase Price in favor of Buyer pursuant to Section 2.07(a); and (ii) any and
all claims made by Buyer or any other Buyer Indemnitee against Kecy pursuant to
Article IX herein.

Section 2.07              Purchase Price Adjustment.

(a)              Post-Closing Adjustment.

   (i)    Within 60 days after the Closing Date, Buyer shall prepare and deliver
to Kecy: (A) a statement setting forth its calculation of Closing Working
Capital, which statement shall be substantially in the form of Schedule
2.07(a)(i) (the “Closing Working Capital Statement”); and (B) a certificate of
the Chief Financial Officer of Buyer that the Closing Working Capital Statement
was prepared using Kecy’s past accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies, that were used in the preparation of the
Internal Financial Statements for the most recent fiscal year end, subject to
the modifications and limitations set forth on Schedule 2.07(a)(i). For the
purposes of this Agreement, including, without limitation, this Section 2.07,
the Inventory shall be valued using the valuation method used by Kecy prior to
the Closing, consistent with Kecy’s past practices.

   (ii)    The “Post-Closing Adjustment” shall be an amount equal to the Closing
Working Capital minus Three Million Seven Hundred Fifty Thousand Dollars
($3,750,000) (the “Target Working Capital”). If the Post-Closing Adjustment is a
positive number, Buyer shall pay to Kecy an amount equal to the Post-Closing
Adjustment. If the Post-Closing Adjustment is a negative number, Kecy shall pay
to Buyer an amount equal to the Post-Closing Adjustment.

(b)              Examination and Review.

                                  (i)    Examination. After receipt of the
Closing Working Capital Statement, Kecy shall have 60 days (the “Review Period”)
to review the Closing Working Capital Statement. During the Review Period, Kecy
and Kecy’s Accountants shall have full access to the relevant books and records
of Buyer, the personnel of, and work papers prepared by, Buyer and/or Buyer's
Accountants to the extent that they relate to the Closing Working Capital
Statement and to such historical financial information (to the extent in Buyer's
possession) relating to the Closing Working Capital Statement as Kecy may
reasonably request for the purpose of reviewing the Closing Working Capital
Statement and to prepare a Statement of Objections (defined below), provided,
that such access shall be in a manner that does not interfere with the normal
business operations of Buyer.

15

 





                                   (ii)    Objection. On or prior to the last
day of the Review Period, Kecy may object to the Closing Working Capital
Statement by delivering to Buyer a written statement setting forth Kecy's
objections in reasonable detail, indicating each disputed item or amount and the
basis for Kecy's disagreement therewith (the “Statement of Objections”). If Kecy
fails to deliver the Statement of Objections before the expiration of the Review
Period, the Closing Working Capital Statement and the Post-Closing Adjustment,
as the case may be, reflected in the Closing Working Capital Statement shall be
deemed to have been accepted by Kecy, If Kecy delivers the Statement of
Objections before the expiration of the Review Period, Buyer and Kecy shall
negotiate in good faith to resolve such objections within 60 days after the
delivery of the Statement of Objections (the “Resolution Period”), and, if the
same are so resolved within the Resolution Period, the Post-Closing Adjustment
and the Closing Working Capital Statement with such changes as may have been
previously agreed in writing by Buyer and Kecy, shall be final and binding.

 

                                  (iii)    Resolution of Disputes. If Kecy and
Buyer fail to reach an agreement with respect to all of the matters set forth in
the Statement of Objections before expiration of the Resolution Period, then
with respect to any amounts remaining in dispute (“Disputed Amounts”, and any
amounts not so disputed, the “Undisputed Amounts”) Buyer and Kecy shall appoint
by mutual agreement the office of an impartial nationally recognized firm of
independent certified public accountants other than Kecy's Accountants or
Buyer's Accountants (the “Independent Accountants”) who, acting as experts and
not arbitrators, shall resolve the Disputed Amounts only and make any
adjustments to the Post-Closing Adjustment, as the case may be, and the Closing
Working Capital Statement. The parties hereto agree that all adjustments shall
be made without regard to materiality. The Independent Accountants shall only
decide the specific items under dispute by the parties and their decision for
each Disputed Amount must be within the range of values assigned to each such
item in the Closing Working Capital Statement and the Statement of Objections,
respectively.

 

                                  (iv)    Fees of the Independent Accountants.
Kecy shall pay a portion of the fees and expenses of the Independent Accountants
equal to 100% multiplied by a fraction, the numerator of which is the amount of
Disputed Amounts submitted to the Independent Accountants that are resolved in
favor of Buyer (that being the difference between the Independent Accountants'
determination and Kecy's determination) and the denominator of which is the
total amount of Disputed Amounts submitted to the Independent Accountants (that
being the sum total by which Buyer's determination and Kecy's determination
differ from the determination of the Independent Accountants). Buyer shall pay
that portion of the fees and expenses of the Independent Accountants that Kecy
is not required to pay hereunder.

 

                                  (v)    Determination by Independent
Accountants. The Independent Accountants shall make a determination as soon as
practicable within 30 days (or such other time as the parties hereto shall agree
in writing) after their engagement, and their resolution of the Disputed Amounts
and their adjustments to the Closing Working Capital Statement and/or the
Post-Closing Adjustment shall be conclusive and binding upon the parties hereto.

 

16

 





                                   (vi)    Payments of Post-Closing Adjustment.
Except as otherwise provided herein, any payment of the Post-Closing Adjustment,
together with interest calculated as set forth below, shall: (A) be due (I)
within five (5) Business Days of acceptance of the applicable Closing Working
Capital Statement, or (II) if there are Disputed Amounts, then within five (5)
Business Days of the resolution described in clause (v) above; and (B) be paid
by wire transfer of immediately available funds to such account as is directed
by Buyer or Kecy, as the case may be. Any payment of the Post-Closing Adjustment
owed by Kecy to Buyer shall be paid in cash. The amount of any Post-Closing
Adjustment shall bear interest from and including the Closing Date and including
the date of payment at a rate per annum equal to three percent (3%). Such
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed, without compounding.

 

               (c) Adjustments for Tax Purposes. Any payments made pursuant to
this Section 2.07 shall be treated as an adjustment to the Purchase Price by the
parties for Tax purposes, unless otherwise required by Law. Any adjustment in
the Purchase Price under this Section 2.07 shall be charged proportionately and
directly against the amounts allocated to the applicable and appropriate asset
category making up the corresponding amount of the Working Capital in the
Allocation Schedule.

 

               (d) Inventory Check. Within two (2) days prior to the scheduled
Closing Date, Buyer shall inspect Kecy’s Inventory. If, in the mutual agreement
of the Buyer and Kecy, any Inventory is determined to be missing or is deemed to
be obsolete, the Purchase Price shall be reduced by an amount to be mutually
agreed upon by Buyer and Kecy. Any reduction in the Purchase Price under this
Section 2.07(d) shall be charged directly against such amounts allocated to
Inventory in the Allocation Schedule.

 

Section 2.08              Allocation of Purchase Price. Sellers and Buyer agree
that the Purchase Price and the Assumed Liabilities (plus other relevant items)
shall be allocated at “Fair Market Value”, as such term is defined in the Code,
among the Purchased Assets for all purposes (including Tax and financial
accounting) as shown on the allocation schedule (the “Allocation Schedule”).
Further, Buyer and Sellers agree that, subject to the terms of the Escrow and
the indemnification provisions of Article IX herein, the Purchase Price shall be
allocated and distributed to each Seller as follows: (a) Five Million Dollars
($5,000,000) to Munson for the Hudson Real Property; and (b) the remainder of
the Purchase Price (i.e., Twenty-One Million Dollars ($21,000,000)) to Kecy for
the Business Assets. The Allocation Schedule shall be prepared and mutually
agreed to by Buyer and Sellers at or prior to the Closing and set forth in
Schedule 2.08.

 

Section 2.09              Withholding Tax. Buyer shall be entitled to deduct and
withhold from the Purchase Price all Taxes that Buyer may be required to deduct
and withhold under any provision of Tax Law, if any. All such withheld amounts
shall be treated as delivered to Seller hereunder.

 

Section 2.10              Third Party Consents. To the extent that Kecy's rights
under any Assigned Contract or Permit constituting a Business Asset, or any
other Business Asset, may not be assigned to Buyer without the consent of
another Person which has not been obtained, this Agreement shall not constitute
an agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Kecy, at its expense, shall use its
reasonable best efforts to obtain any such required consent(s) as promptly as
possible. If any such consent shall not be obtained or if any attempted
assignment would be ineffective or would impair Buyer's rights under the
Business Asset in question so that Buyer would not in effect acquire the benefit
of all such rights, Kecy, to the maximum extent permitted by law and the
Business Asset, shall act after the Closing as Buyer's agent in order to obtain
for it the benefits thereunder and shall cooperate, to the maximum extent
permitted by Law and the Business Assets, with Buyer in any other reasonable
arrangement designed to provide such benefits to Buyer. Notwithstanding any
provision in this Section 2.10 to the contrary, Buyer shall not be deemed to
have waived its rights under Section 8.02(f) hereof unless and until Buyer
either provides written waivers thereof or elects to proceed to consummate the
transactions contemplated by this Agreement at Closing.

 

17

 



 

Section 2.11              Maintenance and Release of Escrow.

 

(a)                Subject to the following provisions of this Section 2.11, the
Escrow Fund shall be released by Escrow Agent to Kecy at 10:00 a.m., New York
time, on the Escrow Release Date.

 

(b)               If the average VWAP of the ARC Common Stock for the twenty
(20) Trading Days preceding the last Trading Day of any calendar quarter between
the Closing Date and the Escrow Release Date is decreased by twenty percent
(20%) or more since the average VWAP of the ARC Common Stock on the Closing
Date, then the number of Escrow Shares will be increased so that the VWAP of the
Escrowed Shares again equals ten percent (10%) of the Purchase Price (i.e., Two
Million Six Hundred Thousand Dollars ($2,600,000).

 

(c)                If the average VWAP of the ARC Common Stock for the twenty
(20) Trading Days preceding the last Trading Day of any calendar quarter between
the Closing Date and the Escrow Release Date is decreased by fifty percent (50%)
or more since the average VWAP of the ARC Common Stock on the Closing Date, then
the Escrow Shares will be replaced with cash representing ten percent (10%) of
the Purchase Price (i.e., Two Million Six Hundred Thousand Dollars
($2,600,000)).

 

(d)               Subject to the restrictions set forth in Section 2.11(e), the
Escrow Shares will be replaced with cash representing ten percent (10%) of the
Purchase Price (i.e., Two Million Six Hundred Thousand Dollars ($2,600,000) not
less than five (5) Business Days prior to the Escrow Release Date (unless
earlier replaced by cash in accordance with Section 2.11(c), in which case such
replacement is not necessary). If no Notice of Loss has been duly delivered
prior to the Escrow Release Date by Buyer to Kecy and the Escrow Agent in
conformity with all of the applicable procedures set forth in this Agreement,
then the Escrow Fund shall be released by Escrow Agent to Seller at 10:00 a.m.,
New York time, on the Escrow Release Date consistent with Section 2.11(a).

 

(e)                The Escrow Shares will be replaced with cash representing ten
percent (10%) of the Purchase Price (i.e., Two Million Six Hundred Thousand
Dollars ($2,600,000)) not less than five (5) Business Days prior to the Escrow
Release Date; provided, however, that if a Notice of Loss has been duly
delivered prior to the Escrow Release Date by Buyer to Kecy and the Escrow Agent
in conformity with all of the applicable procedures set forth in this Agreement,
then the Escrow Fund may remain in the form of Escrow Shares (unless earlier
replaced by cash in accordance with Section 2.11(c), in which case the Escrow
Fund shall remain in the form of cash) until the definitive determination and
resolution of the claimed Losses relating to such Notice of Loss.

 

18

 



 

(f)                After definitive determination and resolution of the Losses
relating to such Notice of Loss, the Escrow Shares, less the amount of such
Losses incurred by Buyer, shall within three (3) Business Days thereafter be
replaced by cash in an amount equal to ten percent (10%) of the Purchase Price
(i.e., Two Million Six Hundred Thousand Dollars ($2,600,000)) (unless earlier
replaced by cash in accordance with Section 2.11(c), in which case such
replacement is not necessary), less the amount of any and all Losses due or
payable to Buyer, and thereafter such replacement cash shall be released to
Kecy.

 

Article III
Closing

 

Section 3.01              Closing. Subject to the terms and conditions of this
Agreement, the consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place simultaneously, upon electronic delivery of
executed documents by the parties, at the offices of Wuersch & Gering LLP, 100
Wall Street, 10th Floor, New York, NY 10005, and Eastman & Smith Ltd., One
SeaGate, 24th Floor Toledo, Ohio 43604, at 10:00 am, New York time, on the
second Business Day after all of the conditions to Closing set forth in Article
VIII are either satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Closing Date), or at such other time, date or
place as Sellers and Buyer may mutually agree upon in writing. The date on which
the Closing is to occur is herein referred to as the “Closing Date”.

 

Section 3.02              Closing Deliverables.

 

(a)           At the Closing, Sellers shall deliver to Buyer the following:

 

(i)    the Escrow Agreement duly executed by Sellers;

 

(ii)   a bill of sale in the form of Exhibit B hereto/in form and substance
satisfactory to Buyer (the “Bill of Sale”) and duly executed by Kecy,
transferring the tangible personal property included in the Business Assets to
Buyer;

 

(iii)  an assignment and assumption agreement in the form of Exhibit C hereto
(the “Assignment and Assumption Agreement”) and duly executed by Kecy, effecting
the assignment to and assumption by Buyer of the Business Assets and the Assumed
Liabilities;

 

(iv)  [Intentionally Omitted]

 

(v)   with respect to each parcel of Hudson Real Property, a general warranty
deed in form and substance satisfactory to Buyer (each, a “Deed”) and duly
executed and notarized by Munson;

 

(vi)  a Lease Agreement in the form of Exhibit D hereto (the “Lease Agreement”)
and duly executed by 447 Walnut, LLC, leasing the Wauseon Real Property from 447
Walnut, LLC, as lessor, to Buyer, as lessee;

 

(vii) the Transition Services Agreement in the form of Exhibit E hereto (the
“Transition Services Agreement”) and duly executed by Moore & Associates Sales
Company, an Ohio corporation;

19

 

 

(viii) the Sellers’ Closing Certificates;

 

(x)   the FIRPTA Certificate;

 

(xi)  the certificates of an officer, member, or manager of Sellers required by
Section 8.02(m) and Section 8.02(n); and

 

(xii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b)           At the Closing, Buyer shall deliver to Sellers the following:

 

               (i)    the Purchase Price, less the Escrow Amount;

 

               (ii)   the Escrow Agreement duly executed by Buyer;

 

               (iii)  the Assignment and Assumption Agreement duly executed by
Buyer;

 

               (iv)  the Lease Agreement duly executed by Buyer;

 

               (v)   the Transition Services Agreement duly executed by Buyer;

 

               (vi) the Buyer Closing Certificate; and

 

               (vii) the certificates of the Secretary or Assistant Secretary of
Buyer required by Section 8.03(g) and Section 8.03(h).

 

(c)           At the Closing, Buyer shall deliver the Escrow Shares to the
Escrow Agent pursuant to the Escrow Agreement.

 

Article IV
Representations and warranties of kecy

 

Except as set forth in the Disclosure Schedules, Kecy represents and warrants to
Buyer that the statements contained in this Article IV are true and correct as
of the date hereof.

 

Section 4.01              Organization and Qualification of Kecy. Kecy is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Michigan and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on the Business, as currently conducted and consistent with the
ordinary course of Business and past practice of the Company. Schedule 4.01 sets
forth each jurisdiction in which Kecy is licensed or qualified to do business,
and Kecy is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the ownership of the Business Assets or the operation
of the Business, as currently conducted and consistent with the ordinary course
of Business and past practice of the Company, makes such licensing or
qualification necessary.

 

Section 4.02              Authority of Kecy. Kecy has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Kecy is a party, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery by Kecy of this Agreement and any other Transaction Document to
which Kecy is a party, the performance by Kecy of its obligations hereunder and
thereunder and the consummation by Kecy of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action on the
part of Kecy. This Agreement has been duly executed and delivered by Kecy, and
(assuming due authorization, execution and delivery by each other party hereto)
this Agreement constitutes a legal, valid and binding obligation of Kecy
enforceable against Kecy in accordance with its terms. When each other
Transaction Document to which Kecy is or will be a party has been duly executed
and delivered by Kecy (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of Kecy enforceable against it in accordance with its terms.

20

 



 



Section 4.03              No Conflicts; Consents. The execution, delivery and
performance by Kecy of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Kecy; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Kecy, the Business or the Purchased Assets; (c)
except as set forth in Schedule 4.03, require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Assigned Contract or Permit to which Kecy is a party or by which Kecy or the
Business is bound or to which any of the Purchased Assets are subject; or (d)
result in the creation or imposition of any Encumbrance other than Permitted
Encumbrances on the Purchased Assets. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Kecy in connection with the execution and
delivery of this Agreement or any of the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 

Section 4.04              Financial Statements. Complete copies of the
unaudited, internally prepared financial statements consisting of the balance
sheet of the Business as of December 31 in each of the years 2011, 2012 and 2013
and the related statements of income and retained earnings, stockholders' equity
and cash flow for the years then ended (the “Internal Financial Statements”),
and the unaudited, internally prepared financial statements consisting of the
balance sheet of the Business as of January 31, 2014 and the related statements
of income and retained earnings, stockholders' equity and cash flow for the
one-month period then ended (“Interim Financial Statements” and together with
the Internal Financial Statements, the “Financial Statements”) are attached to
Schedule 4.04. The Financial Statements are true, accurate and correct in all
material respects and have been prepared on a basis consistent with past
practices, subject, in the case of the Interim Financial Statements, to normal
and recurring year-end adjustments (the effect of which will not be Material).
The Financial Statements are based on the books and records of the Business, and
fairly present the financial condition of the Business as of the respective
dates they were prepared and the results of the operations of the Business for
the periods indicated. The balance sheet of the Business as of December 31, 2013
is referred to herein as the “Balance Sheet” and the date thereof as the
“Balance Sheet Date” and the balance sheet of the Business as of January 31,
2014 is referred to herein as the “Interim Balance Sheet” and the date thereof
as the “Interim Balance Sheet Date”. To the Knowledge of Kecy: (i) an audit of
the Internal Financial Statements of Kecy, recast and presented in accordance
with GAAP, can reasonably be expected to be completed within sixty (60) calendar
days after the Closing Date; and (b) Kecy does not have any Knowledge of any
facts or circumstances that could reasonably be expected to impair the
completion of such audit within sixty (60) calendar days after the Closing Date.

 

21

 



 

Section 4.05              Undisclosed Liabilities. Kecy has no Liabilities with
respect to the Business, except: (a) those which are adequately reflected or
reserved against in the Balance Sheet as of the Balance Sheet Date; or (b) those
which have been incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date and which are not, individually or in the
aggregate, material in amount.

 

Section 4.06              Absence of Certain Changes, Events and Conditions.
Since the Balance Sheet Date, and other than in the ordinary course of business
consistent with past practice, there has not been any:

 

(a)               event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a material
effect upon the Business as determined by reference to the ordinary course of
Business of the Company consistent with past practice;

 

(b)               declaration or payment of any dividends or distributions on or
in respect of any of Kecy's capital stock or redemption, purchase or acquisition
of Kecy's capital stock;

 

(c)                material change in any method of accounting or accounting
practice for the Business, except as disclosed in the notes to the Financial
Statements;

 

(d)               material change in cash management practices and policies,
practices and procedures with respect to collection of Accounts Receivable,
establishment of reserves for uncollectible Accounts Receivable, accrual of
Accounts Receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

(e)                entry into any Assigned Contract that would constitute a
Material Contract;

 

(f)                incurrence, assumption or guarantee of any indebtedness for
borrowed money in connection with the Business, except unsecured current
obligations and Liabilities incurred in the ordinary course of business
consistent with past practice;

 

(g)               transfer, assignment, sale or other disposition of any of the
Purchased Assets shown or reflected in the Balance Sheet, except for the sale of
Inventory in the ordinary course of business;

 

(h)               cancellation of any debts or claims or amendment, termination
or waiver of any rights constituting Purchased Assets;

 

(i)                transfer, assignment or grant of any license or sublicense of
any material rights under or with respect to any Intellectual Property Assets or
Intellectual Property Agreements;

 

(j)                 material damage, destruction or loss, or any material
interruption in use, of any Purchased Assets, whether or not covered by
insurance;

 

(k)               acceleration, termination, material modification to or
cancellation of any Assigned Contract or Permit;

 

(l)                material capital expenditures which would constitute an
Assumed Liability;

22

 

 

(m)               imposition of any Encumbrance upon any of the Purchased
Assets;

 

(n)               (i) grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of any employees, officers, directors, independent
contractors or consultants of the Business, other than as provided for in any
written agreements, required by applicable Law or in the ordinary course of
business and consistent with past practices; (ii) change in the terms of
employment for any employee of the Business or any termination of any employees
for which the aggregate costs and expenses exceed Fifty Thousand Dollars
($50,000); or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any employee, officer, director, consultant or
independent contractor of the Business;

 

(o)               adoption, modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
officer, director, independent contractor or consultant of the Business, (ii)
Benefit Plan, or (iii) collective bargaining or other agreement with a Union, in
each case whether written or oral;

 

(p)               any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any director, officer or employee of the Business;

 

(q)               adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(r)                purchase, lease or other acquisition of the right to own, use
or lease any property or assets in connection with the Business for an amount in
excess of Fifty Thousand Dollars ($50,000) individually (in the case of a lease,
per annum) or One Hundred Thousand Dollars ($100,000) in the aggregate (in the
case of a lease, for the entire term of the lease, not including any option
term), except for purchases of Inventory or supplies in the ordinary course of
business consistent with past practice;

 

(s)               any Assigned Contract to do any of the foregoing, or any
action or omission that would result in any of the foregoing.

 

Section 4.07              Material Assigned Contracts.

 

(a)               Schedule 4.07(a) lists each of the following Assigned
Contracts: (i) by which any of the Purchased Assets are bound or affected; or
(ii) to which Kecy is a party or by which it is bound in connection with the
Business or the Purchased Assets (such Assigned Contracts, together with all
Assigned Contracts concerning the occupancy, management or operation of any Real
Property (including, without limitation, brokerage contracts) listed or
otherwise disclosed in Schedule 4.10(b)) and all Assigned Contracts relating to
Intellectual Property set forth in Schedule 4.11(b), being “Material
Contracts”):

 

    (i) all Assigned Contracts involving aggregate consideration in excess of
One Hundred Thousand Dollars ($100,000) and which, in each case, cannot be
cancelled without penalty or without more than 60 days' notice;

 

    (ii) all Assigned Contracts that require Seller to purchase or sell a stated
portion of the requirements or outputs of the Business or that contain “take or
pay” provisions;

23

 

 

    (iii) all Assigned Contracts that provide for the indemnification of any
Person or the assumption of any Tax, environmental or other Liability of any
Person;

 

    (iv) all Assigned Contracts that relate to the acquisition or disposition of
any business, a material amount of stock or assets of any other Person or any
real property (whether by merger, sale of stock, sale of assets or otherwise);

 

    (v) all broker, distributor, dealer, manufacturer's representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Assigned Contracts;

 

    (vi) all employment agreements and Assigned Contracts with independent
contractors or consultants (or similar arrangements) and which are not
cancellable without material penalty or without more than 90 days' notice;

 

    (vii) except for Assigned Contracts relating to trade receivables, all
Assigned Contracts relating to indebtedness (including, without limitation,
guarantees);

 

    (viii) all Assigned Contracts with any Governmental Authority;

 

    (ix) all Assigned Contracts that limit or purport to limit the ability of
Kecy to compete in any line of business or with any Person or in any geographic
area or during any period of time;

 

    (x) all joint venture, partnership or similar Assigned Contracts;

 

    (xi) all Assigned Contracts for the sale of any of the Purchased Assets or
for the grant to any Person of any option, right of first refusal or
preferential or similar right to purchase any of the Purchased Assets;

 

    (xii) all powers of attorney with respect to the Business or any Purchased
Asset; and

 

    (xiii) all other Assigned Contracts that are material to the Purchased
Assets or the operation of the Business and not previously disclosed pursuant to
this Section 4.07.

 

(b)               Each Material Contract is valid and binding on Kecy in
accordance with its terms and is in full force and effect. Neither Kecy nor, to
Kecy's Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer. There are no material disputes pending or, to Kecy’s
Knowledge, threatened under any Assigned Contract included in the Purchased
Assets.

 

Section 4.08              Title to Business Assets. Seller has good and valid
title to all of the Business Assets. All such Business Assets are free and clear
of Encumbrances, except for the following (collectively referred to as
“Permitted Encumbrances”):

 

(a)               those items set forth in Schedule 4.08;

24

 

 

(b)               liens for Taxes not yet due and payable or being contested in
good faith by appropriate procedures and for which there are adequate accruals
or reserves on the Balance Sheet;

 

(c)               mechanics', carriers', workmen's, repairmen's or other like
liens arising or incurred in the ordinary course of business consistent with
past practice or amounts that are not delinquent and which are not, individually
or in the aggregate, material to the Business or the Purchased Assets;

 

(d)               easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the Business or the Purchased Assets, which do not
prohibit or interfere with the current operation of any Real Property and which
do not render title to any Real Property unmarketable; or

 

(e)               other than with respect to Hudson Real Property, liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties entered into in the ordinary course of business consistent
with past practice which are not, individually or in the aggregate, material to
the Business or the Purchased Assets.

 

Section 4.09              Condition and Sufficiency of Assets. Except as set
forth in Schedule 4.09, the buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property
included in the Business Assets are structurally sound, are in good operating
condition and repair, and are adequate for the uses to which they are being put,
and none of such buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost. The Purchased Assets are sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as conducted prior to the Closing and constitute all of the rights,
property and assets necessary to conduct the Business, as currently conducted
and consistent with the ordinary course of Business and past practice of Kecy.
None of the Excluded Assets are material to the Business.

 

Section 4.10              Real Property.

 

(a)                Kecy does not own fee title to any parcel of real property
used in or necessary for the conduct of the Business, as currently conducted and
consistent with the ordinary course of Business and past practice of Kecy.

 

(b)               Schedule 4.10(b) sets forth each parcel of real property
leased by Kecy from Munson and used in or necessary for the conduct of the
Business, as currently conducted and consistent with the ordinary course of
Business and past practice of Kecy, including with respect to each property, the
address location and use. Further, Schedule 4.10(b) sets forth each parcel of
real property that was previously leased by Kecy from Munson prior to the
Closing, that was used in or necessary for the conduct of the Business as
conducted immediately prior to the Closing and consistent with the ordinary
course of Business and past practice of Kecy, and that was sold, transferred,
assigned, and conveyed by Munson to 447 Walnut, LLC immediately prior to the
Closing, including with respect to each property, the address location and use.

 

(c)                Kecy has not received any written notice of: (i) violations
of building codes and/or zoning ordinances or other governmental or regulatory
Laws affecting the Real Property, (ii) existing, pending or threatened
condemnation proceedings affecting the Real Property, or (iii) existing, pending
or threatened zoning, building code or other moratorium proceedings, or similar
matters which could reasonably be expected to adversely affect the ability to
operate the Real Property, as currently conducted and consistent with the
ordinary course of Business and past practice of Kecy. Neither the whole nor any
material portion of any Real Property has been damaged or destroyed by fire or
other casualty.

 

25

 



 

(d)               The Real Property is sufficient for the continued conduct of
the Business after the Closing in substantially the same manner as conducted
prior to the Closing and constitutes all of the real property necessary to
conduct the Business, as conducted immediately prior to the Closing and
consistent with the ordinary course of Business and past practice of Kecy.

 

Section 4.11              Intellectual Property.

 

(a)               Schedule 4.11(a) lists all: (i) Intellectual Property
Registrations; and (ii) Intellectual Property Assets, including software, that
are not registered, but that are material to the operation of the Business. All
required filings and fees related to the Intellectual Property Registrations
have been timely filed with and paid to the relevant Governmental Authorities
and authorized registrars, and all Intellectual Property Registrations are
otherwise in good standing. Kecy has provided Buyer with true and complete
copies of file histories, documents, certificates, office actions,
correspondence and other materials related to all Intellectual Property
Registrations.

 

(b)               Schedule 4.11(b) lists all Intellectual Property Agreements.
Kecy has provided Buyer with true and complete copies of all such Intellectual
Property Agreements, including all modifications, amendments and supplements
thereto and waivers thereunder. Each Intellectual Property Agreement is valid
and binding on Kecy in accordance with its terms and is in full force and
effect. Neither Kecy nor, to Kecy's Knowledge, any other party thereto is in
breach of or default under (or is alleged to be in breach of or default under),
or has provided or received any notice of breach or default of or any intention
to terminate, any Intellectual Property Agreement. No event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of default under any Intellectual Property Agreement or result in a termination
thereof or would cause or permit the acceleration or other changes of any right
or obligation or the loss of any benefit thereunder.

 

(c)                Except as set forth in Schedule 4.11(c), Kecy is the sole and
exclusive legal and beneficial, and with respect to the Intellectual Property
Registrations, record, owner of all right, title and interest in and to the
Intellectual Property Assets, and has the valid right to use all other
Intellectual Property used in or necessary for the conduct of the Business, as
currently conducted and consistent with the ordinary course of Business and past
practice of Kecy, in each case, free and clear of Encumbrances other than
Permitted Encumbrances. Without limiting the generality of the foregoing, Kecy
has entered into binding, written agreements with every current and former
employee of Kecy, and with every current and former independent contractor,
whereby such employees and independent contractors: (i) assign to Kecy any
ownership interest and right they may have in the Intellectual Property Assets;
and (ii) acknowledge Kecy's exclusive ownership of all Intellectual Property
Assets. Kecy has provided Buyer with true and complete copies of all such
agreements.

 

(d)               The Intellectual Property Assets and Intellectual Property
licensed under the Intellectual Property Agreements are all of the Intellectual
Property necessary to operate the Business as presently conducted. The
consummation of the transactions contemplated hereunder will not result in the
loss or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other Person in respect of, the Buyer's right to own,
use or hold for use any Intellectual Property as owned, used or held for use in
the conduct of the Business, as currently conducted and consistent with the
ordinary course of Business and past practice of Kecy.

26

 



 

(e)               Kecy's rights in the Intellectual Property Assets are valid,
subsisting and enforceable. Kecy has taken all reasonable steps to maintain the
Intellectual Property Assets and to protect and preserve the confidentiality of
all trade secrets included in the Intellectual Property Assets, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.

 

(f)                To Kecy’s Knowledge, the conduct of the Business, as
currently conducted and consistent with the ordinary course of Business and past
practice of Kecy, and the Intellectual Property Assets and Intellectual Property
licensed under the Intellectual Property Agreements, as currently or formerly
owned, licensed or used by Kecy, have not infringed, misappropriated, diluted or
otherwise violated, and have not, do not and will not infringe, dilute,
misappropriate or otherwise violate, the Intellectual Property or other rights
of any Person. To Kecy’s Knowledge, no Person has infringed, misappropriated,
diluted or otherwise violated, or is currently infringing, misappropriating,
diluting or otherwise violating, any Intellectual Property Assets.

 

(g)               There are no Actions (including any oppositions, interferences
or re-examinations) settled, pending or, to Kecy’s Knowledge, threatened
(including in the form of offers to obtain a license): (i) alleging any
infringement, misappropriation, dilution or violation of the Intellectual
Property of any Person by Kecy in connection with the Business; (ii) challenging
the validity, enforceability, registrability or ownership of any Intellectual
Property Assets or Kecy's rights with respect to any Intellectual Property
Assets; or (iii) by Kecy or any other Person alleging any infringement,
misappropriation, dilution or violation by any Person of any Intellectual
Property Assets. Kecy is not subject to any outstanding or prospective
Governmental Order (including any motion or petition therefor) that does or
would restrict or impair the use of any Intellectual Property Assets.

 

Section 4.12              Inventory. All Inventory, whether or not reflected in
the Balance Sheet, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice, except for obsolete,
damaged, defective or slow-moving items that have been written off or written
down to fair market value or for which adequate reserves have been established.
All Inventory is owned by Kecy free and clear of all Encumbrances, and no
Inventory is held on a consignment basis. The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are not
excessive, but are reasonable in the present circumstances of Kecy.

 

Section 4.13              Accounts Receivable. The Accounts Receivable reflected
on the Interim Balance Sheet and the Accounts Receivable arising after the date
thereof: (a) have arisen from bona fide transactions entered into by Kecy
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; (b) constitute only valid, undisputed
claims of Kecy not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject to a reserve for bad
debts shown on the Interim Balance Sheet or, with respect to Accounts Receivable
arising after the Interim Balance Sheet Date, on the accounting records of the
Business, are collectible in the ordinary course of business after billing. The
reserve for bad debts shown on the Interim Balance Sheet or, with respect to
Accounts Receivable arising after the Interim Balance Sheet Date, on the
accounting records of the Business have been consistently applied and are
subject to normal year-end adjustments and the absence of disclosures normally
made in footnotes.

 

27

 



 

Section 4.14              Customers and Suppliers.

 

(a)               Schedule 4.14(a) sets forth with respect to the Business: (i)
each customer who has paid aggregate consideration to Kecy for goods or services
rendered in an amount greater than or equal to One Hundred Thousand Dollars
($100,000) for each of the two most recent fiscal years (collectively, the
“Material Customers”); and (ii) the amount of consideration paid by each
Material Customer during such periods. Except as set forth in Section 4.14(a),
Kecy has not received any notice, and has no reason to believe, that any of the
Material Customers has ceased, or intends to cease after the Closing, to use the
goods or services of the Business or to otherwise terminate or materially reduce
its relationship with the Business.

 

(b)               Schedule 4.14(b) sets forth with respect to the Business: (i)
each supplier to whom Kecy has paid consideration for goods or services rendered
in an amount greater than or equal to One Hundred Thousand Dollars ($100,000)
for each of the two most recent fiscal years (collectively, the “Material
Suppliers”); and (ii) the amount of purchases from each Material Supplier during
such periods. Except as set forth in Schedule 4.14(b), Kecy has not received any
notice, and has no reason to believe, that any of the Material Suppliers has
ceased, or intends to cease, to supply goods or services to the Business or to
otherwise terminate or materially reduce its relationship with the Business.

 

Section 4.15              Insurance. Schedule 4.15 sets forth: (a) a true and
complete list of all current policies or binders of fire, liability, product
liability, umbrella liability, real and personal property, workers'
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Kecy or its Affiliates and relating to the Business, the
Purchased Assets or the Assumed Liabilities (collectively, the “Insurance
Policies”); and (b) with respect to the Business, the Purchased Assets or the
Assumed Liabilities, a list of all pending claims and the claims history for
Kecy since January 1, 2012. Except as set forth on Schedule 4.15, there are no
claims related to the Business, the Purchased Assets or the Assumed Liabilities
pending under any such Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights. Neither Kecy nor any of its Affiliates has received any
written notice of cancellation of, premium increase with respect to, or
alteration of coverage under, any of such Insurance Policies. All premiums due
on such Insurance Policies have either been paid or, if not yet due, accrued.
All such Insurance Policies: (x) are in full force and effect and enforceable in
accordance with their terms; (y) are provided by carriers who are financially
solvent; and (z) have not been subject to any lapse in coverage. Neither Kecy
nor any of its Affiliates is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Business and are
sufficient for compliance with all applicable Laws and Contracts to which Kecy
is a party or by which it is bound. True and complete copies of the Insurance
Policies have been made available to Buyer.

 

             

28

 

 

Section 4.16              Legal Proceedings; Governmental Orders.

 

(a)                Except as set forth in Schedule 4.16(a), there are no Actions
pending or, to Kecy's Knowledge, threatened against or by Kecy: (a) relating to
or affecting the Business, the Purchased Assets or the Assumed Liabilities; or
(b) that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. To Kecy’s Knowledge, no event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

 

(b)               Except as set forth in Schedule 4.16(b), there are no
outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards against, relating to or affecting the Business. Kecy is in compliance
with the terms of each Governmental Order set forth in Schedule 4.16(b). To
Kecy’s Knowledge, no event has occurred or circumstances exist that may
constitute or result in (with or without notice or lapse of time) a violation of
any such Governmental Order.

 

Section 4.17              Compliance With Laws; Permits.

 

(a)                Except as set forth in Schedule 4.17(a) and to Kecy’s
Knowledge, Kecy has complied, and is now complying, with all Laws applicable to
the conduct of the Business as currently conducted and with respect to the
ownership and use of the Purchased Assets.

 

(b)               To Kecy’s Knowledge, all Permits required for Kecy to conduct
the Business, as currently conducted and consistent with the ordinary course of
Business and past practice of Kecy, with respect to the ownership and/or use of
the Purchased Assets have been obtained by Kecy and are valid and in full force
and effect. To Kecy’s Knowledge, all fees and charges with respect to such
Permits as of the date hereof have been paid in full. Schedule 4.17(b) lists all
current Permits issued to Kecy which are related to the conduct of the Business,
as currently conducted and consistent with the ordinary course of Business and
past practice of Kecy, and the ownership and use of the Purchased Assets,
including the names of the Permits and their respective dates of issuance and
expiration. To Kecy’s Knowledge, no event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any Permit set forth in Schedule
4.17(b).

 

Section 4.18              Environmental Matters.

 

(a)                Except as set forth in Schedule 4.18(a) and to Kecy’s
Knowledge, the operations of Kecy with respect to the Business and the Purchased
Assets are currently and have been in material compliance with all Environmental
Laws. Kecy has not received from any Person, with respect to the Business or the
Purchased Assets, any: (i) Environmental Notice or Environmental Claim; or (ii)
written request for information pursuant to Environmental Law, which, in each
case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.

 

(b)               Except as set forth in Schedule 4.18(b), Kecy has obtained and
is in material compliance with all Environmental Permits (each of which is
disclosed in Schedule 4.18(b)) necessary for the conduct of the Business, as
currently conducted and consistent with the ordinary course of business and past
practice of Kecy. With respect to the ownership, lease, operation or use of the
Purchased Assets, all such Environmental Permits are in full force and effect
and shall be maintained in full force and effect by Kecy through the Closing
Date in accordance with Environmental Law. Kecy is not aware of any condition,
event or circumstance that might prevent or impede, after the Closing Date, the
conduct of the Business, as currently conducted and consistent with the ordinary
course of business and past practice of Kecy, or the ownership, lease, operation
or use of the Purchased Assets. With respect to any such Environmental Permits,
Kecy has undertaken, or will commence prior to the Closing Date, all available
measures necessary to facilitate transferability of the same and if and to the
extent any Environmental Permits are not transferable or assignable to Buyer
with full force and effectiveness as of the Closing Date, Kecy will promptly
update the Disclosure Schedule with all applicable details therewith. Kecy is
not aware of any condition, event or circumstance that might prevent or impede
the transferability of the same, and has not received any Environmental Notice
or written communication regarding any material adverse change in the status or
terms and conditions of the same.

 

29

 



 

(c)               Except as set forth in Schedule 4.18(c), Kecy has made and is
in material compliance with all environmental filing and reporting requirements
for the storage, use, and disposal of Hazardous Materials necessary for the
conduct of the Business, as currently conducted and consistent with the ordinary
course of business and past practice of Kecy. With respect to the ownership,
lease, operation, or use of the Purchased Assets, all such filings and reports
have been timely made, are up to date, and shall be maintained by Kecy through
the Closing Date in accordance with Environmental Law. Kecy is not aware of any
condition, event, or circumstance that might prevent or impede, after the
Closing Date, the conduct of the Business, as currently conducted and consistent
with the ordinary course of business and past practice of Kecy, or the
ownership, lease, operation or use of the Purchased Assets.

 

(d)               To Kecy’s Knowledge, none of the Business or the Purchased
Assets or any real property currently or formerly owned, leased or operated by
Kecy in connection with the Business is listed on, or has been proposed for
listing on, the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list.

 

(e)               Except as set forth in Schedule 4.18(e) and to Kecy’s
Knowledge, there has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the Business or the Purchased Assets or any
real property currently or formerly owned, leased or operated by Kecy in
connection with the Business, and Kecy has not received an Environmental Notice
that any of the Business or the Purchased Assets or real property currently or
formerly owned, leased or operated by Kecy in connection with the Business
(including soils, groundwater, surface water, buildings and other structure
located thereon) has been contaminated with any Hazardous Material which could
reasonably be expected to result in an Environmental Claim against, or a
violation of Environmental Law or term of any Environmental Permit by, Kecy.

 

(f)                To Kecy’s Knowledge, Schedule 4.18(f) contains a complete and
accurate list of all active or abandoned aboveground or underground storage
tanks owned or operated by Kecy in connection with the Business or the Purchased
Assets.

 

(g)               To Kecy’s Knowledge, Schedule 4.18(g) contains a complete and
accurate list of all off-site Hazardous Materials treatment, storage, or
disposal facilities or locations used by Kecy in connection with the Business or
the Purchased Assets as to which Kecy may retain liability, and Kecy has not
received any Environmental Notice regarding potential liabilities with respect
to such off-site Hazardous Materials treatment, storage, or disposal facilities
or locations used by Kecy.

 

30

 



 

(h)               Kecy has not retained, by contract or, to Kecy’s Knowledge,
assumed by operation of Law, any liabilities or obligations of third parties
under Environmental Law.

 

(i)                Except as set forth in Schedule 4.18(i), Kecy has provided or
otherwise made available to Buyer: (i) any and all environmental reports,
studies, audits, records, sampling data, site assessments, risk assessments,
economic models and other similar documents with respect to the Business or the
Purchased Assets or any real property currently or formerly owned, leased or
operated by Kecy in connection with the Business which are in the possession or
control of Kecy related to compliance with Environmental Laws, Environmental
Claims or an Environmental Notice or the Release of Hazardous Materials; and
(ii) any and all material documents concerning planned or anticipated capital
expenditures required to reduce, offset, limit or otherwise control pollution
and/or emissions, manage waste or otherwise ensure compliance with current or
future Environmental Laws (including, without limitation, costs of remediation,
pollution control equipment and operational changes).

 

(j)                Except as set forth in Schedule 4.18(j), Kecy is neither
aware of nor reasonably anticipates, as of the Closing Date, any condition,
event or circumstance concerning the Release or regulation of Hazardous
Materials that might, after the Closing Date, prevent, impede or materially
increase the costs associated with the ownership, lease, operation, performance
or use of the Business or the Purchased Assets as currently conducted and
consistent with the ordinary course of Business and past practice of Kecy.

 

(k)               Kecy owns and controls all Environmental Attributes (a
complete and accurate list of which is set forth in Schedule 4.18(k)) and has
not entered into any contract or pledge to transfer, lease, license, guarantee,
sell, mortgage, pledge or otherwise dispose of or encumber any Environmental
Attributes as of the date hereof. Kecy is not aware of any condition, event or
circumstance that might prevent, impede or materially increase the costs
associated with the transfer (if required) to Buyer of any Environmental
Attributes after the Closing Date.

 

Section 4.19              Employee Benefit Matters.

 

(a)               Schedule 4.19(a) contains a true and complete list of each
pension, benefit, retirement, compensation, profit-sharing, deferred
compensation, incentive, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off,
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, which is or has been maintained, sponsored, contributed
to, or required to be contributed to by Kecy for the benefit of any current or
former employee, officer, director, retiree, independent contractor or
consultant of the Business or any spouse or dependent of such individual, or
under which Kecy has or may have any Liability, or with respect to which Buyer
or any of its Affiliates would reasonably be expected to have any Liability,
contingent or otherwise (as listed on Schedule 4.19(a), each, a “Benefit Plan”).

 

(b)               With respect to each Benefit Plan, Kecy has made available to
Buyer accurate, current and complete copies of each of the following: (i) where
the Benefit Plan has been reduced to writing, the plan document together with
all amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service;
(vi) in the case of any Benefit Plan for which a Form 5500 is required to be
filed, a copy of the most recently filed Form 5500, with schedules attached;
(vii) actuarial valuations and reports related to any Benefit Plans with respect
to the most recently completed plan years; and (viii) copies of material
notices, letters or other correspondence from the Internal Revenue Service,
Department of Labor or Pension Benefit Guaranty Corporation relating to the
Benefit Plan.

31

 



 

(c)                Except as set forth in Schedule 4.19(c), each Benefit Plan
(other than any multiemployer plan within the meaning of Section 3(37) of ERISA
(each a “Multiemployer Plan”)) has been established, administered and maintained
in accordance with its terms and in compliance with all applicable Laws
(including ERISA and the Code). Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) is so
qualified and has received a favorable and current determination letter from the
Internal Revenue Service, or with respect to a prototype plan, can rely on an
opinion letter from the Internal Revenue Service to the prototype plan sponsor,
to the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code, and nothing has occurred
that could reasonably be expected to cause the revocation of such determination
letter from the Internal Revenue Service or the unavailability of reliance on
such opinion letter from the Internal Revenue Service, as applicable, nor has
such revocation or unavailability been threatened. Nothing has occurred with
respect to any Benefit Plan that has subjected or could reasonably be expected
to subject Kecy or, with respect to any period on or after the Closing Date,
Buyer or any of its Affiliates, to a penalty under Section 502 of ERISA or to
tax or penalty under Section 4975 of the Code. Except as set forth in Schedule
4.19(c), all benefits, contributions and premiums relating to each Benefit Plan
have been timely paid in accordance with the terms of such Benefit Plan and all
applicable Laws and accounting principles.

 

(d)               Neither Kecy nor any of its ERISA Affiliates has: (i) incurred
or reasonably expects to incur, either directly or indirectly, any material
Liability under Title I or Title IV of ERISA or related provisions of the Code
or foreign Law relating to employee benefit plans; (ii) failed to timely pay
premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn from any
Benefit Plan; or (iv) engaged in any transaction which would give rise to
liability under Section 4069 or Section 4212(c) of ERISA.

 

(e)                With respect to each Benefit Plan: (i) no such plan is a
Multiemployer Plan, except as set forth in Schedule 4.19(e), no such plan is a
Multiemployer Plan, and all contributions required to be paid by Kecy or its
ERISA Affiliates have been timely paid to the applicable Multiemployer Plan;
(ii) no such plan is a “multiple employer plan” within the meaning of Section
413(c) of the Code or a “multiple employer welfare arrangement” (as defined in
Section 3(40) of ERISA); (iii) no Action has been initiated by the Pension
Benefit Guaranty Corporation to terminate any such plan or to appoint a trustee
for any such plan; (iv) no such plan is subject to the minimum funding standards
of Section 302 of ERISA or Section 412 of the Code,/ except as set forth in
Schedule 4.19(e), no such plan is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code, and no plan listed in Section
4.19(e) has failed to satisfy the minimum funding standards of Section 302 of
ERISA or Section 412 of the Code; and (v) no “reportable event,” as defined in
Section 4043 of ERISA, has occurred with respect to any such plan.

32

 



 

(f)                Except as set forth in Schedule 4.19(f) and other than as
required under Section 601 et. seq. of ERISA or other applicable Law, no Benefit
Plan or other arrangement provides post-termination or retiree welfare benefits
to any individual for any reason.

 

(g)               Except as set forth in Schedule 4.19(g), there is no pending
or, to Kecy's Knowledge, threatened Action relating to a Benefit Plan (other
than routine claims for benefits), and no Benefit Plan has within the three
years prior to the date hereof been the subject of an examination or audit by a
Governmental Authority or the subject of an application or filing under, or is a
participant in, an amnesty, voluntary compliance, self-correction or similar
program sponsored by any Governmental Authority.

 

(h)               There has been no amendment to, announcement by Kecy or any of
its Affiliates relating to, or change in employee participation or coverage
under, any Benefit Plan or collective bargaining agreement that would increase
the annual expense of maintaining such plan above the level of the expense
incurred for the most recently completed fiscal year with respect to any
director, officer, employee, consultant or independent contractor of the
Business, as applicable. Neither Kecy nor any of its Affiliates has any
commitment or obligation or has made any representations to any director,
officer, employee, consultant or independent contractor of the Business, whether
or not legally binding, to adopt, amend or modify any Benefit Plan or any
collective bargaining agreement.

 

(i)                Each Benefit Plan that is subject to Section 409A of the Code
has been operated in compliance with such section and all applicable regulatory
guidance (including, notices, rulings and proposed and final regulations).

 

(j)                Except as set forth in Schedule 4.19(j), neither the
execution of this Agreement nor any of the transactions contemplated by this
Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former director, officer,
employee, independent contractor or consultant of the Business to severance pay
or any other payment; (ii) accelerate the time of payment, funding or vesting,
or increase the amount of compensation due to any such individual; (iii)
increase the amount payable under or result in any other material obligation
pursuant to any Benefit Plan; or (iv) result in “excess parachute payments”
within the meaning of Section 280G(b) of the Code.

 

Section 4.20              Employment Matters.

 

(a)                Schedule 4.20(a) contains a list of all persons who are
employees, independent contractors or consultants of the Business as of the date
hereof, and sets forth for each such individual the following: (i) name; (ii)
title or position (including whether full or part time); (iii) hire date; (iv)
current annual base compensation rate; (v) commission, bonus or other
incentive-based compensation; and (vi) a description of the fringe benefits
provided to each such individual as of the date hereof. Except as set forth in
Schedule 4.20(a), as of the date hereof, all compensation, including wages,
commissions and bonuses payable to employees, independent contractors or
consultants of the Business for services performed on or prior to the date
hereof have been paid in full and there are no outstanding agreements,
understandings or commitments of Seller with respect to any compensation,
commissions or bonuses.

 

33

 



 

(b)               Except as set forth in Schedule 4.20(b), Kecy is not, and has
not been for the past three years, a party to, bound by, or negotiating any
collective bargaining agreement or other Contract with a union, works council or
labor organization (collectively, “Union”), and there is not, and has not been
for the past three years, any Union representing or purporting to represent any
employee of Kecy, and no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining. Except as set forth
in Schedule 4.20(b), there has never been, nor has there been any threat of, any
strike, slowdown, work stoppage, lockout, concerted refusal to work overtime or
other similar labor disruption or dispute affecting Kecy or any employees of the
Business.

 

(c)               Kecy is and has been in compliance with the terms of the
collective bargaining agreements and other Contracts listed on Schedule 4.20(b)
and all applicable Laws pertaining to employment and employment practices to the
extent they relate to employees of the Business, including all Laws relating to
labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers' compensation,
leaves of absence and unemployment insurance. All individuals characterized and
treated by Kecy as consultants or independent contractors of the Business are
properly treated as independent contractors under all applicable Laws. All
employees of the Business classified as exempt under the Fair Labor Standards
Act and state and local wage and hour laws are properly classified. Except as
set forth in Schedule 4.20(c), there are no Actions against Kecy pending, or to
the Kecy's Knowledge, threatened to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former applicant, employee, consultant or independent contractor of
the Business, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wages
and hours or any other employment related matter arising under applicable Laws.

 

(d)               Seller has complied with the WARN Act.

 

Section 4.21              Taxes. Except as set forth in Schedule 4.21:

 

(a)               All Tax Returns required to be filed by Kecy for any
Pre-Closing Tax Period have been, or will be, timely filed. Such Tax Returns
are, or will be, true, complete and correct in all respects. All Taxes due and
owing by Kecy (whether or not shown on any Tax Return) have been, or will be,
timely paid.

 

(b)               Kecy has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any Employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

 

34

 

 

(c)                No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of Kecy.

 

(d)               To Kecy’s Knowledge, all deficiencies asserted, or assessments
made, against Kecy as a result of any examinations by any taxing authority have
been fully paid.

 

(e)                Kecy is not a party to any Action by any taxing authority. To
Kecy’s Knowledge, there are no pending or threatened Actions by any taxing
authority.

 

(f)                There are no Encumbrances for Taxes upon any of the Purchased
Assets nor, to Kecy’s Knowledge, is any taxing authority in the process of
imposing any Encumbrances for Taxes on any of the Purchased Assets (other than
for current Taxes not yet due and payable).

 

(g)               Kecy is not a “foreign person” as that term is used in
Treasury Regulations Section 1.1445-2.

 

(h)               Kecy is not, and has not been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

 

(i)                 None of the Purchased Assets is property that Kecy is
required to treat as being owned by any other person pursuant to the so-called
“safe harbor lease” provisions of former Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended.

 

(j)                 None of the Purchased Assets is tax-exempt use property
within the meaning of Section 168(h) of the Code.

 

Section 4.22              Brokers. Except as set forth in Schedule 4.22, no
broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other Transaction Document based upon arrangements made by or
on behalf of Kecy.

 

Section 4.23                No Knowledge of Breaches. Kecy has no actual
knowledge of any breach of any representation, warranty or covenant contained in
this Agreement.

 

Section 4.24               Product Liability. To Kecy’s Knowledge, no product
manufactured, sold, leased or delivered by Kecy is subject to any material
guaranty, warranty or other indemnity beyond the applicable standard terms and
conditions of sale or lease. Kecy has furnished Buyer with copies of the
standard terms and conditions of sale used by Kecy. To Kecy’s Knowledge, Kecy
has no liability for any design defect, product failure or other material
product liability claim arising from or related to any of Kecy’s products.

 

Section 4.25                Certain Interests. No stockholder, officer or
director of Kecy and no relative or spouse (or relative of such spouse) who
resides with, or is a dependent of, any such stockholder, officer or director:

 

(a)                has any direct or indirect financial interest in any
competitor, supplier or customer of the Business; provided, however, that the
ownership of securities representing no more than five percent (5%) of the
outstanding voting power of any competitor, supplier or customer and that are
also listed on any national securities exchange, shall not be deemed to be a
“financial interest” so long as the Person owning such securities has no other
connection or relationship with such competitor, supplier or customer;

 

35

 



 

(b)               owns, directly or indirectly, in whole or in part, or has any
other interest in any tangible or intangible property that Kecy uses or has used
in the conduct of the Business; or

 

(c)                has outstanding any Indebtedness to Kecy.

 

Section 4.26              Certain Business Practices. Neither Kecy nor any of
its directors, officers, agents, representatives or employees (in their capacity
as directors, officers, agents, representatives or employees) has: (a) used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity in respect of the Business; (b) directly
or indirectly, paid or delivered any fee, commission or other sum of money or
item of property, however characterized, to any finder, agent, or other party
acting on behalf of or under the auspices of a governmental official or
Governmental Authority, in the United States or any other country, which is in
any manner illegal under any Law of the United States or any other country
having jurisdiction; or (c) made any payment to any customer or supplier of Kecy
or any officer, director, partner, employee or agent of any such customer or
officer, director, partner, employee or agent for the unlawful reciprocal
practice, or made any other unlawful payment or given any other unlawful
consideration to any such customer or supplier or any such officer, director,
partner, employee or agent, in respect of the Business.

 

Section 4.27              Full Disclosure. Kecy is not aware of any facts
pertaining to Kecy or the Business which affect adversely the Business or which
are likely in the future to affect adversely the Business and which have not
been disclosed in this Agreement, the Disclosure Schedule, the Financial
Statements or otherwise disclosed to the Purchaser by Kecy in writing. No
representation or warranty by Kecy in this Agreement and no statement contained
in the Disclosure Schedules to this Agreement or any certificate or other
document furnished or to be furnished to Buyer pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

Article V
Representations and warranties of munson

 

Except as set forth in the Disclosure Schedules, Munson represents and warrants
to Buyer that the statements contained in this Article V are true and correct as
of the date hereof.

 

Section 5.01              Organization and Qualification of Munson. Munson is a
limited liability company duly organized, validly existing and in full force and
effect under the Laws of the State of Michigan and has full company power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it. Schedule 5.01 sets forth each jurisdiction in which Munson is
licensed or qualified to do business, and Munson is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which the Hudson
Real Property is located.

 

Section 5.02              Authority of Munson. Munson has full company power and
authority to enter into this Agreement and the other Transaction Documents to
which Munson is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Munson of this Agreement and any other Transaction
Document to which Munson is a party, the performance by Munson of its
obligations hereunder and thereunder and the consummation by Munson of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite company action on the part of Munson. This Agreement has been duly
executed and delivered by Munson, and (assuming due authorization, execution and
delivery by each other party hereto) this Agreement constitutes a legal, valid
and binding obligation of Munson enforceable against Munson in accordance with
its terms. When each other Transaction Document to which Munson is or will be a
party has been duly executed and delivered by Munson (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Munson
enforceable against it in accordance with its terms.

 

36

 



 

Section 5.03              No Conflicts; Consents. The execution, delivery and
performance by Munson of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
organization, operating agreement or other organizational documents of Munson;
(b) conflict with or result in a violation or breach of any provision of any Law
or Governmental Order applicable to Munson or the Hudson Real Property; (c)
except as set forth in Schedule 5.03, require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract or Permit to which Munson is a party or by which Munson is bound or to
which any of the Hudson Real Property is subject; or (d) result in the creation
or imposition of any Encumbrance other than Permitted Encumbrances on the Hudson
Real Property. No consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Munson in connection with the execution and delivery of this
Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

 

Section 5.04              Real Property.

 

(a)               Schedule 5.04(a) sets forth each parcel of real property owned
by Munson and used in or necessary for the conduct of the Business, as currently
conducted and consistent with the ordinary course of Business and past practice
of Kecy (the “Hudson Real Property”), including with respect to each such parcel
of real property, the address location and use. With respect to each parcel of
the Hudson Real Property:

 

    (i) Munson has good and marketable fee simple title, free and clear of all
Encumbrances, except: (A) Permitted Encumbrances; and (B) those Encumbrances set
forth on Schedule 5.04(a)(i);

 

    (ii) except as set forth on Schedule 5.04(a)(ii), Munson has not leased or
otherwise granted to any Person the right to use or occupy the Hudson Real
Property or any portion thereof; and

 

    (iii) there are no unrecorded outstanding options, rights of first offer or
rights of first refusal to purchase the Hudson Real Property or any portion
thereof or interest therein.

 

37

 

 

(b)               Munson has not received any written notice of: (i) violations
of building codes and/or zoning ordinances or other governmental or regulatory
Laws affecting the Hudson Real Property; (ii) existing, pending or threatened
condemnation proceedings affecting the Hudson Real Property; or (iii) existing,
pending or threatened zoning, building code or other moratorium proceedings, or
similar matters which could reasonably be expected to adversely affect the
ability to own and/or use the Hudson Real Property as it is currently owned and
used.

 

Section 5.05              Legal Proceedings; Governmental Orders.

 

(a)               Except as set forth in Schedule 5.05(a), there are no Actions
pending or, to Munson's Knowledge, threatened against or by Munson: (a) relating
to or affecting the Hudson Real Property; or (b) that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To Munson’s Knowledge, no event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

 

(b)               Except as set forth in Schedule 5.05(b) and to Munson’s
Knowledge, there are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against, relating to or affecting the Hudson Real
Property. Munson is in compliance with the terms of each Governmental Order set
forth in Schedule 5.05(b). To Munson’s Knowledge, no event has occurred or
circumstances exist that may constitute or result in (with or without notice or
lapse of time) a violation of any such Governmental Order.

 

Section 5.06              Environmental Matters.

 

(a)                Except as set forth in Schedule 5.06(a) and to Munson’s
Knowledge, Munson’s ownership of the Hudson Real Property is currently and has
been in material compliance with all Environmental Laws. Munson has not received
from any Person, with respect to the Hudson Real Property, any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.

 

(b)               Munson is not aware of and does not possess any Environmental
Permit necessary to own the Hudson Real Property.

 

(c)                To Munson’s Knowledge, none of the Hudson Real Property is
listed on, or has been proposed for listing on, the National Priorities List (or
CERCLIS) under CERCLA, or any similar state list.

 

(d)               Except as set forth in Schedule 5.06(d) and to Munson’s
Knowledge, there has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the Hudson Real Property, and Munson has not
received an Environmental Notice that any of the Hudson Real Property has been
contaminated with any Hazardous Material which could reasonably be expected to
result in an Environmental Claim against, or a violation of Environmental Law or
term of any Environmental Permit by, Munson.

 

(e)                To Munson’s Knowledge, Schedule 5.06(e) contains a complete
and accurate list of all active or abandoned aboveground or underground storage
tanks owned or operated by Munson on the Hudson Real Property.

(f)                Except as set forth in Schedule 5.06(f), Munson has provided
or otherwise made available to Buyer: (i) any and all environmental reports,
studies, audits, records, sampling data, site assessments, risk assessments,
economic models and other similar documents with respect to the Hudson Real
Property which are in the possession or control of Munson related to compliance
with Environmental Laws, Environmental Claims or an Environmental Notice or the
Release of Hazardous Materials; and (ii) any and all material documents
concerning planned or anticipated capital expenditures required to reduce,
offset, limit or otherwise control pollution and/or emissions, manage waste or
otherwise ensure compliance with current or future Environmental Laws
(including, without limitation, costs of remediation, pollution control
equipment and operational changes).

 

38

 



 

(g)               Munson is neither aware of nor reasonably anticipates, as of
the Closing Date, any condition, event or circumstance concerning the Release or
regulation of Hazardous Materials that might, after the Closing Date, prevent,
impede or materially increase the costs associated with the ownership of the
Hudson Real Property.

 

Section 5.07              Brokers. Except as set forth in Schedule 5.07, no
broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other Transaction Document based upon arrangements made by or
on behalf of Munson.



 

Section 5.08              No Knowledge of Breaches. Munson has no actual
knowledge of any breach of any representation, warranty or covenant contained in
this Agreement.

 

Section 5.09              Full Disclosure. Munson is not aware of any facts
pertaining to Munson or the Hudson Real Property which affect adversely the
Hudson Real Property or which are likely in the future to affect adversely the
Hudson Real Property and which have not been disclosed in this Agreement, the
Disclosure Schedules or otherwise disclosed to Buyer by Munson in writing. No
representation or warranty by Munson in this Agreement and no statement
contained in the Disclosure Schedules to this Agreement or any certificate or
other document furnished or to be furnished to Buyer pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

Article VI
Representations and warranties of buyer

 

Except as set forth in the Disclosure Schedules, Buyer represents and warrants
to Sellers that the statements contained in this Article VI are true and correct
as of the date hereof.

 

Section 6.01              Organization of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
its formation or incorporation.

 

Section 6.02              Authority of Buyer. Buyer has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Buyer is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is a party, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Sellers) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer is or will be a party has been duly executed
and delivered by Buyer (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of Buyer enforceable against it in accordance with its terms.

 

39

 



 

Section 6.03              No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under any Contract to which Buyer is a party. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby and such consents, approvals, Permits, Governmental Orders,
declarations, filings or notices which, in the aggregate, would not materially
affect the Business.

 

Section 6.04              Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Buyer.

 

Section 6.05              Sufficiency of Funds. Buyer has sufficient cash on
hand or other sources of immediately available funds to enable it to make
payment of the Purchase Price and consummate the transactions contemplated by
this Agreement.

 

Section 6.06              Legal Proceedings. There are no Actions pending or, to
Buyer's knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Article VII
Covenants

 

Section 7.01              Conduct of Business Prior to the Closing. From the
date hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by Buyer (which consent shall not be unreasonably
withheld or delayed), Kecy shall: (x) conduct the Business in the ordinary
course of business consistent with past practice; and (y) use reasonable best
efforts to maintain and preserve intact its current Business organization,
operations and franchise and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having relationships with the Business. Without limiting the foregoing,
from the date hereof until the Closing Date, Kecy shall:

 

40

 

(a)                preserve and maintain all Permits required for the conduct of
the Business, as currently conducted and consistent with the ordinary course of
Business and past practice of the Company, and the ownership and use of the
Business Assets;

 

(b)               pay the debts, Taxes and other obligations of the Business
when due;

 

(c)               continue to collect Accounts Receivable in a manner consistent
with past practice, without discounting such Accounts Receivable;

 

(d)               maintain the properties and assets included in the Purchased
Assets in the same condition as they were on the date of this Agreement, subject
to reasonable wear and tear;

 

(e)               continue in full force and effect without modification all
Insurance Policies, except as required by applicable Law;

 

(f)                defend and protect the properties and assets included in the
Purchased Assets from infringement or usurpation;

 

(g)               perform all of its obligations under all Assigned Contracts;

 

(h)               maintain the Books and Records in accordance with past
practice;

 

(i)                comply in all material respects with all Laws applicable to
the conduct of the Business and the ownership and use of the Purchased Assets;
and

 

(j)                not take or permit any action that would cause any of the
changes, events or conditions described in Section 4.06 to occur.

 

Section 7.02              Access to Information. From the date hereof until the
Closing, Sellers shall: (a) afford Buyer and its Representatives full and free
access to and the right to inspect all of the Real Property, properties, assets,
premises, Books and Records, Contracts and other documents and data related to
the Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Sellers to cooperate with Buyer in its investigation of the
Business. Without limiting the foregoing, Sellers shall permit Buyer and its
Representatives to conduct environmental due diligence of the Real Property,
including the collecting and analysis of samples of solid waste, Hazardous
Materials, indoor or outdoor air, surface water, groundwater or surface or
subsurface land on, at, in, under or from the Real Property. Any investigation
pursuant to this Section 7.02 shall be conducted in such manner as not to
interfere unreasonably with the conduct of the Business or any other businesses
of Sellers. No investigation by Buyer or other information received by Buyer
shall operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Sellers in this Agreement.

 

Section 7.03              No Solicitation of Other Bids.

 

(a)                Until at least June 1, 2014, Sellers shall not, and shall not
authorize or permit any of its Affiliates or any of its or their Representatives
to, directly or indirectly,: (i) encourage, solicit, initiate, facilitate or
continue inquiries regarding an Acquisition Proposal; (ii) enter into
discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
Sellers shall immediately cease and cause to be terminated, and shall cause its
Affiliates and all of its and their Representatives to immediately cease and
cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal. For purposes hereof, “Acquisition Proposal” means any
inquiry, proposal or offer from any Person (other than Buyer or any of its
Affiliates) relating to the direct or indirect disposition, whether by sale,
merger or otherwise, of all or any portion of the Business or the Purchased
Assets.

 

41

 



 

(b)               In addition to the other obligations under this Section 7.03,
Sellers shall promptly (and in any event within three Business Days after
receipt thereof by Sellers or its Representatives) advise Buyer orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same if such Acquisition Proposal or inquiry
is received prior to June 1, 2014.

 

(c)               Sellers agree that the rights and remedies for noncompliance
with this Section 7.03 shall include having such provision specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach shall cause irreparable injury to Buyer and
that money damages would not provide an adequate remedy to Buyer.

 

Section 7.04              Notice of Certain Events.

 

(a)               From the date hereof until the Closing, Sellers shall promptly
notify Buyer in writing of:

 

    (i)                 any fact, circumstance, event or action the existence,
occurrence or taking of which: (A) has had, or could reasonably be expected to
have, individually or in the aggregate, a material effect upon the Business in
the ordinary course consistent with past practice, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by a
Seller hereunder not being true and correct; or (C) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 8.02 to be satisfied;

 

    (ii)               any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;

 

    (iii)             any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
and

 

    (iv)             any Actions commenced or, to Sellers' Knowledge, threatened
against, relating to or involving or otherwise affecting the Business, the
Purchased Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
4.16 or that relates to the consummation of the transactions contemplated by
this Agreement.

 

(b)               Buyer’s receipt of information pursuant to this shall not
operate as a waiver or otherwise effect any representation, warranty, or
agreement given or made by Sellers in this Agreement and shall not be deemed to
amend or supplement the Disclosure Schedules.

              

42

 

 

Section 7.05              Employees and Employee Benefits.

 



(a)               As of the Closing, Kecy shall technically terminate all
employees of the Business who then actively work for Kecy. Such technical
termination of such employees does not require Kecy to provide or issue any WARN
Act notices. Under the WARN Act, any person who is an employee of Kecy as of the
Closing shall be considered an employee of Buyer immediately after the Closing.
It is Buyer’s intention to offer employment, on an “at will” basis, to all or
substantially all of such employees. Kecy shall bear any and all obligations and
liabilities under the WARN Act, if any, regarding such employees prior to the
Closing, and Buyer shall bear any and all obligations and liabilities under the
WARN Act, if any, regarding such employees after the Closing, including, without
limitation, obligations and liabilities resulting from any employment losses
occurring after the Closing.

 

(b)               Kecy shall be solely responsible, and Buyer shall have no
obligations whatsoever for, any compensation or other amounts payable to any
current or former employee, officer, director, independent contractor or
consultant of the Business, including, without limitation, hourly pay,
commission, bonus, salary, accrued vacation, fringe, pension or profit sharing
benefits or severance pay for any period relating to the service with Kecy at
any time on or prior to the Closing Date and Kecy shall pay all such amounts to
all entitled persons on or prior to the Closing Date.

 

(c)               Kecy shall remain solely responsible for the satisfaction of
all claims for medical, dental, life insurance, health, accident or disability
benefits brought by or in respect of current or former employees, officers,
directors, independent contractors or consultants of the Business or the
spouses, dependents or beneficiaries thereof, so long as such claims relate to
events occurring on or prior to the Closing Date and such employees, officers,
directors, independent contractors or consultants is eligible under the
applicable benefit plan. Kecy also shall remain solely responsible for all
worker's compensation claims of any current or former employees, officers,
directors, independent contractors or consultants of the Business which relate
to events occurring on or prior to the Closing Date. Kecy shall pay, or cause to
be paid, all such amounts to the appropriate persons as and when due.

 

(d)               Effective as soon as practicable following the Closing Date,
Kecy, or any applicable Affiliate, shall effect a transfer of assets and
liabilities from the defined contribution retirement plan that it maintains, to
the defined contribution retirement plan maintained by Buyer, with respect to
those employees of the Business who become employed by Buyer, or an Affiliate of
Buyer, in connection with the transactions contemplated by this Agreement. Any
such transfer shall be in an amount sufficient to satisfy Section 414(l) of the
Code.

 

(e)               Each employee of the Business who becomes employed by Buyer in
connection with the transaction shall be given service credit for the purpose of
eligibility under the group health plan and eligibility and vesting only under
the defined contribution retirement plan for his or her period of service with
Kecy prior to the Closing Date; provided, however, that: (i) such credit shall
be given pursuant to payroll or plan records, at the election of Buyer, in its
sole and absolute discretion; and (ii) such service crediting shall be permitted
and consistent with Buyer's defined contribution retirement plan.

 

Section 7.06              Confidentiality. From and after the Closing, Kecy
shall, and shall cause its Affiliates to, hold, and shall use its reasonable
best efforts to cause its or their respective Representatives to hold, in
confidence any and all information, whether written or oral, concerning the
Business, except to the extent that Kecy can show that such information: (a) is
or becomes generally available to and known by the public through no fault of
Kecy, any of its Affiliates or their respective Representatives; or (b) is
lawfully acquired by Kecy, any of its Affiliates or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation. If Kecy or any of its Affiliates or their respective Representatives
are compelled to disclose any information by judicial or administrative process
or by other requirements of Law, Kecy shall promptly notify Buyer in writing and
shall disclose only that portion of such information which Kecy is advised by
its counsel in writing is legally required to be disclosed, provided that Kecy
shall use reasonable best efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information.

 

43

 



 

Section 7.07              Non-competition; Non-solicitation.

 

(a)               For a period of three (3) years commencing on the Closing Date
(the “Restricted Period”), David Zerbey and Raymond Cox (the “Principals”) shall
not, and shall not permit any of their Affiliates to, directly or indirectly,:
(i) engage in or assist others in engaging in the Restricted Business in direct
competition with the Buyer in the Territory; (ii) have an interest in any Person
that engages directly or indirectly in the Restricted Business in direct
competition with the Buyer in the Territory in any capacity, including as a
partner, shareholder, member, employee, principal, agent, trustee or consultant;
or (iii) cause, induce or encourage any material actual or prospective client,
customer, supplier or licensor of the Business (including any existing or former
client or customer of Kecy and any Person that becomes a client or customer of
the Business after the Closing), or any other Person who has a material business
relationship with the Business, to terminate or modify any such actual or
prospective relationship. Notwithstanding the foregoing, each of the Principals
may own, directly or indirectly, solely as an investment, securities of any
Person traded on any national securities exchange if such Principal is not a
controlling Person of, or a member of a group which controls, such Person and
does not, directly or indirectly, own 5% or more of any class of securities of
such Person. Buyer recognizes that the Principals are in the business of buying
and selling manufacturing equipment. Accordingly, and notwithstanding anything
in this Agreement to the contrary, the Principals shall be permitted to buy and
sell manufacturing equipment and operations during the Restricted Period so long
as such activities do not compete directly with the Business as operated on the
Closing Date, and such activities shall not be deemed in direct competition with
Buyer or to be a Restricted Business hereunder.

 

(b)               During the Restricted Period, each Principal shall not, and
shall not permit any of their Affiliates to, directly or indirectly, hire or
solicit any person who is offered employment by Buyer within 30 days of the
Closing pursuant to Section 7.05(a) or is or was employed in the Business during
the Restricted Period, or encourage any such employee to leave such employment
or hire any such employee who has left such employment, except pursuant to a
general solicitation which is not directed specifically to any such employee;
provided, that nothing in this Section 7.07(b) shall prevent each Principal or
any of their Affiliates from hiring: (i) any employee whose employment has been
terminated by Buyer; or (ii) after 180 days from the date of termination of
employment, any employee whose employment has been terminated by the employee.

 

(c)               Each Principal acknowledges that a breach or threatened breach
of this Section 7.07 would give rise to irreparable harm to Buyer, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by each Principal of any such
obligations, Buyer shall, in addition to any and all other rights and remedies
that may be available to it in respect of such breach, be entitled to equitable
relief, including a temporary restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction (without any requirement to post bond).

 

44

 



 

(d)               Each Principal acknowledges that the restrictions contained in
this Section 7.07 are reasonable and necessary to protect the legitimate
interests of Buyer and constitute a material inducement to Buyer to enter into
this Agreement and consummate the transactions contemplated by this Agreement.
In the event that any covenant contained in this Section 7.07 should ever be
adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service or other limitations permitted by applicable Law. The covenants
contained in this Section 7.07 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

Section 7.08              Governmental Approvals and Consents.

 

(a)               Each party hereto shall, as promptly as possible,: (i) make,
or cause or be made, all filings and submissions required under any Law
applicable to such party or any of its Affiliates; and (ii) use reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the other Transaction Documents. Each
party shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

(b)               Sellers and Buyer shall use reasonable best efforts to give
all notices to, and obtain all consents from, all third parties that are
described in Schedule 4.03.

 

(c)               Without limiting the generality of the parties' undertakings
pursuant to subsections (a) and (b) above, each of the parties hereto shall use
all reasonable best efforts to:

 

    (i) respond to any inquiries by any Governmental Authority regarding
antitrust or other matters with respect to the transactions contemplated by this
Agreement or any other Transaction Document;

 

    (ii) avoid the imposition of any order or the taking of any action that
would restrain, alter or enjoin the transactions contemplated by this Agreement
or any other Transaction Document; and

 

    (iii) in the event any Governmental Order adversely affecting the ability of
the parties to consummate the transactions contemplated by this Agreement or any
other Transaction Document has been issued, to have such Governmental Order
vacated or lifted.

 

45

 

 

(d)               All analyses, appearances, meetings, discussions,
presentations, memoranda, briefs, filings, arguments, and proposals made by or
on behalf of any party before any Governmental Authority or the staff or
regulators of any Governmental Authority, in connection with the transactions
contemplated hereunder (but, for the avoidance of doubt, not including any
interactions between Kecy with Governmental Authorities in the ordinary course
of business, any disclosure which is not permitted by Law or any disclosure
containing confidential information) shall be disclosed to the other parties
hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
parties with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

 

(e)               Notwithstanding the foregoing, nothing in this Section 7.08
shall require, or be construed to require, Buyer or any of its Affiliates to
agree to: (i) sell, hold, divest, discontinue or limit, before or after the
Closing Date, any assets, businesses or interests of Buyer or any of its
Affiliates; (ii) any conditions relating to, or changes or restrictions in, the
operations of any such assets, businesses or interests which, in either case,
could reasonably be expected to result in a Material Adverse Effect or
materially and adversely impact the economic or business benefits to Buyer of
the transactions contemplated by this Agreement and the other Transaction
Documents; or (iii) any material modification or waiver of the terms and
conditions of this Agreement.

 

Section 7.09              Books and Records.

 

(a)                In order to facilitate the resolution of any claims made
against or incurred by a Seller prior to the Closing, or for any other
reasonable purpose, for a period of ten years after the Closing, Buyer shall:

 

    (i) retain the Books and Records (including personnel files) relating to
periods prior to the Closing in a manner reasonably consistent with the prior
practices of Sellers; and

 

    (ii) upon reasonable notice, afford the Sellers' Representatives reasonable
access (including the right to make, at Sellers' expense, photocopies), during
normal business hours, to such Books and Records.

 

(b)               In order to facilitate the resolution of any claims made by or
against or incurred by Buyer after the Closing, or for any other reasonable
purpose, for a period of two years following the Closing, Kecy shall:

 

    (i) retain the books and records (including personnel files) of Kecy which
are retained by Kecy and relate to the Business and its operations for periods
prior to the Closing; and

 

    (ii) upon reasonable notice, afford the Buyer's Representatives reasonable
access (including the right to make, at Buyer's expense, photocopies), during
normal business hours, to such books and records.

 

46

 

 

(c)                Neither Buyer nor Sellers shall be obligated to provide the
other party with access to any books or records (including personnel files)
pursuant to this Section 7.09 where such access would violate any Law.

 

Section 7.10              Closing Conditions. From the date hereof until the
Closing, each party hereto shall use reasonable best efforts to take such
actions as are necessary to expeditiously satisfy the closing conditions set
forth in Article VIII hereof.

 

Section 7.11              Public Announcements. Unless otherwise required by
applicable Law or stock exchange requirements (based upon the reasonable advice
of counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.

 

Section 7.12              Bulk Sales Laws. The parties hereby waive compliance
with the provisions of any bulk sales, bulk transfer or similar Laws of any
jurisdiction that may otherwise be applicable with respect to the sale of any or
all of the Purchased Assets to Buyer; it being understood that any Liabilities
arising out of the failure of Kecy to comply with the requirements and
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
which would not otherwise constitute Assumed Liabilities shall be treated as
Excluded Liabilities.

 

Section 7.13              Receivables. From and after the Closing, if Kecy or
any of its Affiliates receives or collects any funds relating to any Accounts
Receivable or any other Purchased Asset, Kecy or its Affiliate shall remit such
funds to Buyer within five Business Days after its receipt thereof. From and
after the Closing, if Buyer or its Affiliate receives or collects any funds
relating to any Excluded Asset, Buyer or its Affiliate shall remit any such
funds to Kecy within five Business Days after its receipt thereof.

 

Section 7.14              Transfer Taxes. All transfer, documentary, sales, use,
stamp, registration, value added and other such Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by Sellers when due. Sellers shall, at
their own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).

 

Section 7.15              Tax Clearance Certificates. If requested by Buyer,
Kecy shall notify all of the taxing authorities in the jurisdictions that impose
Taxes on Kecy or where Kecy has a duty to file Tax Returns of the transactions
contemplated by this Agreement in the form and manner required by such taxing
authorities, if the failure to make such notifications or receive any available
tax clearance certificate (a “Tax Clearance Certificate”) could subject the
Buyer to any Taxes of Kecy. If any taxing authority asserts that Kecy is liable
for any Tax, Kecy shall promptly pay any and all such amounts and shall provide
evidence to the Buyer that such liabilities have been paid in full or otherwise
satisfied.

 

Section 7.16              Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

 

47

 



 

Section 7.17              Environmental. Prior to the Closing, Kecy shall be
responsible for closing and shutting down the Foam Line Operation located at the
Wauseon Real Property. For the purposes of this Agreement, the “Foam Line
Operation” is defined as the operations conducted by Kecy in the Urethane Parts
Manufacturing Building to manufacture rigid urethane foam parts, and all
handling of equipment, raw materials, products, and waste materials relating to
same, wherever undertaken. If Buyer so requests in writing prior to the Closing,
Kecy shall remove from the Wauseon Real Property any equipment or materials
associated with the Foam Line Operation that Buyer does not want to take
ownership of or control over, which removal shall occur as soon as possible
after the Closing. Kecy further agrees to clean and decontaminate as soon as
possible, whether before and/or after the Closing, the Urethane Parts
Manufacturing Building housing the Foam Line Operation, including, without
limitation, floors and other areas where spills or releases of Hazardous
Materials have or may have occurred.  Kecy shall be solely responsible for
properly managing all wastes materials and residuals generated from the cleaning
of the Urethane Parts Manufacturing Building housing the Foam Line Operation in
accordance with all applicable Environmental Laws, including, without
limitation, properly storing, preparing manifests using Kecy’s hazardous waste
generator identification number, transporting, and disposing of such materials
and residuals as hazardous waste.  Buyer shall have no responsibility for any
such removed equipment or materials, any cleaning wastes or residuals generated
by Kecy (including, without limitation, off-site disposal liability), or any
other damages or liability arising from the completion of the tasks set forth in
this Section 7.17 regardless of when such equipment or materials are removed or
tasks completed.

 

Article VIII 

Conditions to closing

 

Section 8.01              Conditions to Obligations of All Parties. The
obligations of each party to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions:

 

(a)               No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof.

 

(b)               Sellers shall have received all consents, authorizations,
orders and approvals from the Governmental Authorities referred to in Section
4.03 and Section 5.03, and Buyer shall have received all consents,
authorizations, orders and approvals from the Governmental Authorities referred
to in Section 6.03, in each case, in form and substance reasonably satisfactory
to Buyer and Sellers, and no such consent, authorization, order and approval
shall have been revoked.

 

Section 8.02              Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Buyer's waiver, at or prior to the Closing, of
each of the following conditions:

 

48

 

 

(a)               Other than the representations and warranties of Kecy
contained in Section 4.01, Section 4.02, and Section 4.22, the representations
and warranties of Kecy contained in this Agreement, the other Transaction
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty not qualified by materiality) or in all material respects (in the case
of any representation or warranty qualified by materiality) on and as of the
date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of Kecy contained in Section 4.01, Section 4.02, and Section 4.22
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).

 

(b)               Other than the representations and warranties of Munson
contained in Section 5.01, Section 5.02, and Section 5.07, the representations
and warranties of Munson contained in this Agreement, the other Transaction
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty not qualified by materiality) or in all material respects (in the case
of any representation or warranty qualified by materiality) on and as of the
date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of Munson contained in Section 5.01, Section 5.02, and Section 5.07
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).

 

(c)                Kecy shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

 

(d)               Munson shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

 

(e)                No Action shall have been commenced against Buyer or a
Seller, which would legally prevent the Closing. No injunction or restraining
order shall have been issued by any Governmental Authority, and be in effect,
which restrains or prohibits any transaction contemplated hereby.

 

(f)                All approvals, consents and waivers that are listed on
Schedule 4.03 and Schedule 5.03 shall have been received, and executed
counterparts thereof shall have been delivered to Buyer at or prior to the
Closing.

 

(g)               From the date of this Agreement, there shall not have occurred
any event which is material to the Business, as determined by reference to the
ordinary course of Business consistent with past practice since the date of the
Interim Financial Statements, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in any such material event.

 

49

 



 

(h)               Sellers shall have delivered to Buyer duly executed
counterparts to the Transaction Documents (other than this Agreement) and such
other documents and deliveries set forth in Section 3.02(a).

 

(i)                Buyer shall have received all Permits that are necessary for
it to conduct the Business as conducted by Kecy as of the Closing Date.

 

(j)                Buyer shall have received an owner's title insurance policy
with respect to the Hudson Real Property (the cost and expense of which shall be
shared equally between Buyer and Munson), issued by a nationally recognized
title insurance company acceptable to Buyer, written as of the Closing Date,
insuring Buyer in such amounts and together with such endorsements, and
otherwise in such form, as Munson and Buyer shall mutually agree upon. Such
title insurance policy shall insure fee simple title to each Hudson Real
Property, free and clear of all Encumbrances other than Permitted Encumbrances
and those listed on Schedule 5.04(a)(i). Buyer shall have received (at Buyer’s
sole cost and expense) an appropriately certified ALTA/ACSM Land Title Survey
showing no Encumbrances other than the Permitted Encumbrances and those listed
on Schedule 5.04(a)(i), and otherwise in form and substance satisfactory to
Buyer, for each of the Owned Real Properties.

 

(k)               All Encumbrances relating to the Purchased Assets shall have
been released in full, other than Permitted Encumbrances, and Sellers shall have
delivered to Buyer written evidence, in form satisfactory to Buyer in its sole
discretion, of the release of such Encumbrances.

 

(l)                Buyer shall have received: (i) a certificate, dated the
Closing Date and signed by a duly authorized officer of Kecy, that each of the
conditions set forth in Schedule 8.02(a) and Schedule 8.02(c) have been
satisfied; and (ii) a certificate, dated the Closing Date and signed by a duly
authorized manager or member of Munson, that each of the conditions set forth in
Section 8.02(b) and Section 8.02(c) have been satisfied (collectively, the
“Sellers’ Closing Certificates”).

 

(m)              Buyer shall have received: (i) a certificate of the Secretary
or an Assistant Secretary (or equivalent officer) of Kecy certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors of Kecy authorizing the execution, delivery and performance
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby and thereby; and (ii) a certificate of
the manager or an authorized member of Munson certifying that attached thereto
are true and complete copies of all resolutions adopted by the members of
Munson, authorizing the execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby

 

(n)               Buyer shall have received: (i) a certificate of an officer of
Kecy certifying the names and signatures of the officers of Kecy authorized to
sign this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder; and (ii) a certificate of the manager or an
authorized member of Munson certifying the names and signatures of the manager
and members of Munson authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.

 

50

 



 

(o)               Buyer shall have received a certificate pursuant to Treasury
Regulations Section 1.1445-2(b) (the “FIRPTA Certificate”) that Munson is not a
foreign person within the meaning of Section 1445 of the Code duly executed by
Munson.

 

(p)               Buyer shall have received from a legal opinion from Kecy’s
attorney, addressed to Buyer and dated as of the Closing, in a form satisfactory
to Buyer.

 

(q)               Buyer shall have completed all its business, legal, accounting
and environmental due diligence with respect to the Business and shall, in its
sole judgment, be satisfied with the results thereof.

 

(r)                The board of directors of Buyer has consented to the
transactions contemplated under this Agreement and the other Transaction
Documents.

 

(s)                Sellers shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

Section 8.03              Conditions to Obligations of Seller. The obligations
of Sellers to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or Sellers' waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)               Other than the representations and warranties of Buyer
contained in Schedule 6.01, Schedule 6.02, and Schedule 6.04, the
representations and warranties of Buyer contained in this Agreement, the other
Transaction Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality) or in all material respects
(in the case of any representation or warranty not qualified by materiality) on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Buyer contained in Schedule 6.01, Schedule
6.02, and Schedule 6.04, shall be true and correct in all respects on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date.

 

(b)               Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

 

(c)                No injunction or restraining order shall have been issued by
any Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d)               All approvals, consents and waivers that are listed on
Schedule 4.03 and Schedule 5.03 shall have been received, and executed
counterparts thereof shall have been delivered to Seller at or prior to the
Closing.

 

(e)               Buyer shall have delivered to Sellers duly executed
counterparts to the Transaction Documents (other than this Agreement) and such
other documents and deliveries set forth in Section 3.02(b).

 

51

 

 

(f)                Sellers shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of Buyer, that each of the
conditions set forth in Section 8.03(a) and Section 8.03(b) have been satisfied
(the “Buyer Closing Certificate”).

 

(g)               Sellers shall have received a certificate of an officer of
Buyer certifying that attached thereto are true and complete copies of all
resolutions adopted by the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby
and thereby.

 

(h)               Sellers shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of Buyer certifying the names and
signatures of the officers of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

(i)                Buyer shall have delivered to Sellers such other documents or
instruments as a Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

Article IX
Indemnification

 

Section 9.01 General Indemnification.

 

(a)                Subject to Section 9.03 hereof, from and after the Closing,
Kecy hereby agrees to indemnify, defend and hold harmless Buyer, its Affiliates,
and each of their respective directors, officers, employees, agents and
shareholders (collectively, the “Kecy Indemnitees”) from and against any and all
Losses arising out of, based upon or resulting from: (i) any breach of any
representation or warranty made by Kecy herein or in any of the Transaction
Documents; (ii) any breach or default in the performance by Kecy of any covenant
or agreement contained herein or in any of the Transaction Documents; (iii) any
Excluded Asset or any Excluded Liability or any Third Party Claim based upon,
resulting from or arising out of the business, operations, properties, assets or
obligations of Kecy or any of its Affiliates (other than the Purchased Assets or
Assumed Liabilities) conducted, existing or arising on or prior to the Closing
Date; and/or (iv) any Environmental Claim arising under RCRA or CERCLA and
relating to Kecy’s operation of the Foam Line Operation prior to the Closing
Date, including, without limitation, any off-site disposal of waste material
generated from the Foam Line Operation. Kecy’s indemnification obligations under
this Article IX shall first be satisfied out of the Escrow Funds pursuant to
Section 2.10 herein and, thereafter, Buyer Indemnitees may seek indemnification
to the extent permitted in this Article IX against Kecy.

 

(b)               Subject to Section 9.04 hereof, from and after the Closing,
Munson hereby agrees to indemnify, defend and hold harmless Buyer, its
Affiliates, and each of their respective directors, officers, employees, agents
and shareholders (collectively, the “Munson Indemnitees”) from and against any
and all Losses arising out of, based upon or resulting from: (i) any breach of
any representation or warranty made by Munson herein or in any of the
Transaction Documents; (ii) any breach or default in the performance by Munson
of any covenant or agreement contained herein or in any of the Transaction
Documents; and/or (iii) any Environmental Claim arising under RCRA or CERCLA and
relating to Kecy’s operation of the Foam Line Operation prior to the Closing
Date, including, without limitation, any off-site disposal of waste material
generated from the Foam Line Operation.

 

52

 



(c)               From and after the Closing, Buyer hereby agrees to indemnify,
defend and hold harmless Sellers, their respective Affiliates, and each of their
respective directors, officers, employees, agents and shareholders
(collectively, the “Seller Indemnitees”) from and against any and all Losses
arising out of, based upon or resulting from: (i) any breach of any
representation or warranty made by Buyer herein; (ii) any breach or default in
the performance by Buyer of any covenant or agreement herein; (iii) ownership of
the Purchased Assets after the Closing; (iv) the performance, a breach, a
default, or other actions regarding the Assigned Contracts after the Closing;
(v) the Assumed Liabilities; and/or (vii) the conduct or operation of the
Company’s business from and after the Closing Date.

 

(d)               In the event that a Person entitled to indemnification under
this Article IX (the “Indemnified Party”) shall incur or suffer any Losses in
respect of which indemnification may be sought under this Article IX against the
Person required to provide indemnification under this Article IX (the
“Indemnifying Party”), the Indemnified Party must assert a claim for
indemnification within the Survival Period by a written notice which contains
reasonably sufficient detail and information of the Losses as then known (the
“Notice of Loss”) to the Indemnifying Party stating the nature and basis of such
Losses. The Notice of Loss must be provided to the Indemnifying Party as soon as
practicable, but in no event later than ninety (90) calendar days after the
Indemnified Party acquires knowledge of the basis for the claim for
indemnification. Notwithstanding the foregoing, any failure to provide the
Indemnifying Party with a Notice of Loss in such a timely manner shall not
relieve the Indemnifying Party from any liability that it may have to the
Indemnified Party under this Section 9.01 except to the extent that the
Indemnifying Party’s ability to defend such claim is materially prejudiced by
the Indemnified Party’s failure to give such Notice of Loss in such a timely
manner. If the Notice of Loss relates to a Third Party Claim, then the
procedures set forth in Sections 9.01(e), (f) and (g) shall be applicable.

 

(e)                Within thirty (30) days after receipt by an Indemnified Party
of notice of the assertion of any claim or the commencement of any Action by a
third Person (“Third Party Claim”) in respect of which the Indemnified Party
will seek indemnification hereunder, the Indemnified Party shall so notify in
writing the Indemnifying Party, but any failure to so notify the Indemnifying
Party shall not relieve it from any liability that it may have to the
Indemnified Party under this Section 9.01 except to the extent that the
Indemnifying Party’s ability to defend such claim is prejudiced by the
Indemnified Party’s failure to give such notice. In no event will the
Indemnified Party admit any liability with respect thereto or settle,
compromise, pay or discharge the same without the prior written consent of the
Indemnifying Party. The Indemnifying Party shall have the right to assume the
defense (at the Indemnifying Party’s expense) of any such claim through counsel
of the Indemnifying Party’s own choosing by so notifying the Indemnified Party
within 45 days of the receipt by the Indemnifying Party of such notice from the
Indemnified Party; provided, however, that any such counsel shall be reasonably
satisfactory to the Indemnified Party. If the Indemnifying Party assumes such
defense, the Indemnified Party shall have the right to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Party, it being understood that the
Indemnifying Party shall control such defense.

 

53

 



 

(f)                If the Indemnifying Party chooses to defend or prosecute a
Third Party Claim, the Indemnified Party shall cooperate in the defense or
prosecution thereof, which cooperation shall include, to the extent reasonably
requested by the Indemnifying Party, the retention, and the provision to the
Indemnifying Party, of records and information reasonably relevant to such Third
Party Claim, and making employees of the Buyer reasonably available to provide
additional information and explanation of any materials provided hereunder. If
the Indemnifying Party chooses to defend or prosecute any Third Party Claim, the
Indemnified Party shall agree to any settlement, compromise or discharge of such
Third Party Claim that the Indemnifying Party may recommend and that, by its
terms, fully and unconditionally releases and discharges the Indemnified Party
from the full amount of any and all direct or indirect obligations or liability
in connection with such Third Party Claim and imposes only monetary damages to
be paid solely by the Indemnifying Party without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified
Party. None of the Indemnified Party or any of its Affiliates may settle or
otherwise dispose of any Third Party Claim for which the Indemnifying Party may
have a liability under this Agreement without the prior written consent of the
Indemnifying Party, which consent may be withheld in the sole discretion of the
Indemnifying Party. The Indemnifying Party shall not be liable under this
Section 9.01(f) for any settlement, compromise or discharge affected without its
consent in respect of any claim for which indemnity may be sought hereunder. No
Indemnified Party shall take any action the purpose of which is to prejudice the
defense of any claim subject to indemnification hereunder or to induce a third
party to assert a claim subject to indemnification hereunder.

 

(g)               After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume control of the defense of any such
Third Party Claim, the Indemnifying Party shall not be liable to such
Indemnified Party hereunder for any costs or fees subsequently incurred by such
Indemnified Party in connection with the defense thereof. If the Indemnifying
Party does not assume control of the defense of such Third Party Claim within 45
days after the Indemnifying Party’s receipt of the notice required pursuant to
Section 9.01(d) of this Agreement, then the Indemnified Party shall have the
right to defend such claim.

 

Section 9.02 Survival. The rights of the parties to assert a claim under this
Article IX shall survive the Closing Date for a period beginning on the Closing
Date and ending on the second anniversary after the Closing Date and thereafter
shall terminate and expire (the “Survival Period”); provided, however, that:

 

(a)               the representations and warranties made pursuant to Section
4.01 (Organization and Qualification), Section 4.02 (Authority of Kecy), Section
4.08 (Title to Business Assets), Section 4.22 (Brokers), Section 5.01
(Organization and Qualification), Section 5.02 (Authority of Munson), Section
5.04(a)(i) (Title to the Hudson Real Property) and Section 5.07 (Brokers) shall
survive indefinitely; and

 

(b)               the representations and warranties made pursuant to Section
4.18 (Environmental Matters), Section 4.19 (Employee Benefit Matters), Section
4.21 (Taxes), Section 4.24 (Product Liability) and Section 5.06 (Environmental
Matters) shall survive the Closing Date and terminate upon the lapse of the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days, except with respect to
liabilities for any item as to which, prior to the respective Survival Period,
an Indemnified Party shall have asserted a claim in writing as required pursuant
to the provisions of this Article IX, in which case the liability for such claim
shall continue until it shall have been finally settled, decided or adjudicated.

 

54

 



 

Section 9.03 Limitation on Liability.

 

(a)               The maximum monetary liability of Kecy (including any
Affiliate, agent, representative, officer, director, or shareholder of Kecy),
under this Agreement (specifically including, without limitation, any liability
under Section 9.01(a) herein) or with respect to any other claim, whether in
contract or in tort, arising hereunder or otherwise in connection with the
solicitation of interest, negotiation and consummation and performance of the
transactions hereunder or contemplated hereby shall not exceed an amount equal
to Two Million One Hundred Thousand Dollars ($2,100,000) for all matters (the
“Kecy Max”); provided, however, that to the extent the Kecy Max is reached and a
Kecy Indemnitee would otherwise be entitled to the additional recovery of Losses
pursuant to Section 9.01(a)(iv), then the Kecy Max shall be increased by an
additional One Million One Hundred Thirty Thousand Dollars ($1,130,000) solely
for the purposes of such Losses pursuant to Section 9.01(a)(iv).

 

(b)               The maximum monetary liability of Munson (including any
Affiliate, agent, representative, manager, or member of Munson), under this
Agreement (specifically including, without limitation, any liability under
Section 9.01(b) herein) or with respect to any other claim, whether in contract
or in tort, arising hereunder or otherwise in connection with the solicitation
of interest, negotiation and consummation and performance of the transactions
hereunder or contemplated hereby shall not exceed an amount equal to Five
Hundred Thousand Dollars ($500,000) for all matters (the “Munson Max”);
provided, however, that to the extent the Munson Max is reached and a Munson
Indemnitee would otherwise be entitled to the additional recovery of Losses
pursuant to Section 9.01(b)(iii), then the Munson Max shall be increased by an
additional Two Hundred Seventy Thousand Dollars ($270,000) solely for the
purposes of such Losses pursuant to Section 9.01(b)(iii).

 

(c)               No Indemnifying Party shall be obligated to defend, indemnify,
hold harmless, or pay under an indemnification obligation under Section 9.01
herein until the aggregate Losses of the applicable Indemnified Party exceeds
One Hundred Fifty Thousand Dollars ($150,000); provided, however, to the extent
any such Losses do exceed One Hundred Fifty Thousand Dollars ($150,000), such
Indemnified Party’s indemnification entitlement shall include such initial One
Hundred Fifty Thousand Dollars ($150,000).

 

(d)               Each Person entitled to indemnification hereunder shall take
all such steps as it deems reasonable to mitigate Losses after becoming aware of
any event which could reasonably be expected to give rise to any Losses that are
indemnifiable or recoverable under this Agreement or in connection herewith.

 

(e)               Sellers shall not be liable in respect of any claim if such
claim or liability arises or is increased as a result of legislation being
introduced or amended or a judgment made the effect of which is to restate the
applicable Law after the date of this Agreement.

             

55

 

 

Section 9.04              Computation of Losses. Buyer shall seek full recovery
under all insurance policies covering any Losses to the same extent as they
would if such Losses were not subject to indemnification hereunder, and Buyer
shall not terminate or cancel any insurance policies in effect for periods prior
to the Closing, to the extent Buyer has control over the continuation of such
insurance policies. In the event that an insurance recovery is made by Buyer or
any of its Affiliates with respect to any Losses for which any such Person has
been indemnified hereunder, then a refund equal to the aggregate amount of the
recovery (net of all direct collection expenses) shall be made promptly to the
applicable Seller. The Indemnifying Party shall be subrogated to all rights of
the Indemnified Party in respect of any Losses indemnified by the Indemnifying
Party.

 

Section 9.05              Third-Party Recovery; Certain Tax Adjustments;
Reduction of Indemnification Payments for Tax Benefits. From and after the
Closing, upon the reasonable request of a Seller, Buyer shall seek to recover
(for the account of a Seller), at the reasonable direction of, and at the sole
cost and expense of, Sellers, from third parties (whether pursuant to Material
Contracts or otherwise) any Losses paid by a Seller, to Buyer (or Indemnified
Party), in respect of any indemnity payment pursuant to this Agreement,
provided, that: (i) the approval of Buyer (which shall not be unreasonably
withheld or delayed for matters which do not lead to any liability or the
creation of a financial or other obligation on the part of Buyer or any
Indemnified Party and provide, in customary form, for the unconditional release
of Buyer and each Indemnified Party from any and all liabilities and obligations
in connection with such matter) will be required for the entry by the Buyer
thereof of any judgment, or the entry by the Buyer thereof into any settlement
or compromise, if such judgment, settlement or compromise involves any admission
of liability or any material undertakings (including any payment obligations) of
the Buyer or any of its Affiliates; and (ii) the Buyer will not agree to the
entry of any judgment or enter into any settlement or compromise with respect
thereto without the prior written consent of Sellers (which consent shall not be
unreasonably withheld).

 

Section 9.06              Payments. Once a Loss is agreed to by the Indemnifying
Party or finally adjudicated to be payable pursuant to this Article IX, the
Indemnifying Party shall satisfy its obligations within ten (10) Business Days
of such final, non-appealable adjudication by wire transfer of immediately
available funds. The parties hereto agree that should an Indemnifying Party not
make full payment of any such obligations within such ten (10) Business Day
period, any and all amounts payable shall accrue interest from and including the
date of agreement of the Indemnifying Party or final, non-appealable
adjudication to and including the date such payment has been made at ten percent
(10%) per annum. Such interest shall be calculated daily on the basis of a 365
day year and the actual number of days elapsed.

 

Section 9.07              Exclusive Remedy. From and after the Closing Date, the
rights and remedies of the parties under this Article IX are the sole and
exclusive rights and remedies of the parties with respect to any matters arising
out of or relating to this Agreement and the transactions contemplated by this
Agreement. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, BUYER HEREBY WAIVES,
RELEASES AND DISCHARGES, FOR ITSELF AND ON BEHALF OF ALL BUYER INDEMNITEES, ALL
RIGHTS TO, AND SELLERS HEREBY DISCLAIM ANY OBLIGATIONS FOR, ALL PUNITIVE,
SPECIAL, EXEMPLARY, CONSEQUENTIAL, DIRECT OR INDIRECT OR OTHER DAMAGES, HOWEVER
CHARACTERIZED, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY.

 

56

 



 

Section 9.08              Tax Treatments of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 

Article X
Termination

 

Section 10.01    Termination. This Agreement may be terminated at any time prior
to the Closing:

 

(a)               by the mutual written consent of Sellers and Buyer;

 

(b)               by Buyer by written notice to Sellers if:

 

    (i) Buyer is not then in material breach of any provision of this Agreement
and there has been a material breach, material inaccuracy in or material failure
to perform any representation, warranty, covenant or agreement made by a Seller
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VIII and such breach, inaccuracy or failure has
not been cured by Seller within ten (10) days of Sellers' receipt of written
notice of such breach from Buyer; or

 

    (ii) any of the conditions set forth in Section 8.01 or Section 8.02 shall
not have been, or if it becomes apparent that any of such conditions will not
be, fulfilled by June 30, 2014, unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;

 

(c)               by a Seller by written notice to Buyer and the other Seller
if:

 

    (i) Sellers are not then in material breach of any provision of this
Agreement and there has been a material breach, material inaccuracy in or
material failure to perform any representation, warranty, covenant or agreement
made by Buyer pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Article VIII and such breach, inaccuracy or
failure has not been cured by Buyer within ten days of Buyer's receipt of
written notice of such breach from a Seller; or

 

    (ii) any of the conditions set forth in Section 8.01 or Section 8.03 shall
not have been, or if it becomes apparent that any of such conditions will not
be, fulfilled by June 30, 2014, unless such failure shall be due to the material
failure of a Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing; or

 

(d)               by Buyer or a Seller in the event that: (i) there shall be any
Law that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited; or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable; or

 

57

 

 

(e)               by Buyer if Sellers deliver an update or supplement to the
Sellers’ Disclosure Schedule that materially changes the Sellers’ Disclosure
Schedule, or

 

(f)                by Sellers if Buyer provides an update or supplement that
materially changes the Buyer’s Disclosure Schedule.

 

Section 10.02          Effect of Termination. In the event of the termination of
this Agreement in accordance with this Article X, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:

 

(a)               as set forth in Section 7.06 and Section 10.01 hereof; and

 

(b)               that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof.

 

Article XI
Miscellaneous

 

Section 11.01          Expenses. Except as otherwise expressly provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 11.02          Notices. All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by e-mail of a PDF document (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient; or (d) on the third day after
the date mailed, by certified or registered mail of the United States Postal
Service, return receipt requested, postage prepaid. Such communications must be
sent to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 11.02):

 



If to Sellers:   Kecy Corporation     Attn: Mr. Raymond Cox, President     9506
State Route 100     Napoleon, Ohio 43545     e-mail: RCox@kecycorporation.com  
                         and                  4111 Munson Holding, LLC     Attn:
Mr. Raymond Cox, Member     9506 State Route 100     Napoleon, Ohio 43545    
e-mail: RCox@kecycorporation.com      





58

 

 



  with a copy to:   Eastman & Smith Ltd.       One SeaGate, 24th Floor      
Toledo, Ohio 43604       Attention: Jon B. Liebenthal, Esq.       e-mail:
jbliebenthal@eastmansmith.com       If to Buyer:   ARC Metal Stamping, LLC    
Attn: Drew M. Kelley, Chief Financial Officer     810 Flightline Blvd.    
Deland, FL 32724     e-mail: dkelly@arcgroupworldwide.com         with a copy
to:   Wuersch & Gering LLP       100 Wall Street, 10th Floor       New York, NY
10005       Attention: Travis L. Gering, Esq.       e-mail:
travis.gering@wg-law.com      





Section 11.03          Interpretation. For purposes of this Agreement,: (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Schedules, Disclosure Schedules and Exhibits mean the
Articles and Sections of, and Disclosure Schedules and Exhibits attached to,
this Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 11.04          Headings. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

Section 11.05          Severability. If any term or provision of this Agreement
is invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision. Except as provided
in Section 7.07(d), upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

          

59

 

 

Section 11.06          Entire Agreement. This Agreement and the other
Transaction Documents constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 11.07          Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that prior to the Closing Date, Buyer may, without the prior written consent of
Sellers, assign all or any portion of its rights under this Agreement to one or
more of its direct or indirect Affiliates. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 11.08          No Third-party Beneficiaries. Except as provided in
Article IX, this Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 11.09          Amendment and Modification; Waiver. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each party hereto. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 11.10          Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule of any other
jurisdiction.

 

Section 11.11          Arbitration. Any Action seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated by this Agreement, shall be resolved by
arbitration before a panel of three (3) arbitrators, administered by JAMS under
its arbitration rules then in effect and held in Chicago, Illinois, and judgment
on the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled.

 

60

 



 

Section 11.12          Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 11.13          Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail, in “pdf” format or any other means of electronic
transmission shall be an original for all purposes.

 

Section 11.14          Arm’s Length. The parties acknowledge that this Agreement
is the result of arm’s-length negotiations between sophisticated parties each
afforded representation by legal counsel.  Each and every provision of this
Agreement shall be construed as though all parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

61

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective representatives thereunto
duly authorized.

 



BUYER: SELLER:     ARC METAL STAMPING, LLC KECY CORPORATION     By: /s/ Drew
Kelley   By: /s/ Raymond Cox   Name: Drew Kelley Name: Raymond Cox Title: Chief
Financial Officer Title: President       4111 MUNSON HOLDING, LLC       By: /s/
Raymond Cox       Raymond Cox     Manager     JOINING AS PARTIES HERETO FOR THE
LIMITED PURPOSES JOINING AS PARTIES HERETO FOR OF THE ESCROW, THE ESCROW
AGREEMENT, THE ARC LIMITED PURPOSES OF SECTION COMMON STOCK, AND THE ESCROW
SHARES ONLY: 7.07 AND ARTICLE XI ONLY:     ARC GROUP WORLDWIDE, INC. /s/ David
Zerbey     David Zerbey, individually     By: /s/ Drew Kelley   /s/ Raymond Cox
  Name: Drew Kelley Raymond Cox, individually Title: Chief Financial Officer    
 

 



62

